 193313 NLRB No. 31HIGHLAND YARN MILLS1In the absence of exceptions, and because it is not material tothe judge's finding that the Respondent violated Sec. 8(a)(5) by
withdrawing recognition of the Union, we find it unnecessary to con-
sider his discussion of an employer's obligation to validate employee
decertification cards offered in support of an asserted good-faith
doubt of a bargaining representative's continuing majority status.Similarly, because of the absence of exceptions, the lack of mate-riality to the issues before us, and additionally because the record
does not sufficiently illuminate the matter, we find it unnecessary to
consider the judge's discussion of a purported ``ex parte communica-
tion'' occurring near the close of the hearing. In not passing on this
part of the judge's decision, we do not depart in any way from the
Board's consistent condemnation of impermissible ex parte commu-
nications.2The Respondent and the Union have excepted to some of thejudge's credibility findings. The Board's established policy is not to
overrule an administrative law judge's credibility resolutions unless
the clear preponderance of all the relevant evidence convinces us
that they are incorrect. Standard Dry Wall Products, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully exam-
ined the record and find no basis for reversing the findings.We find it unnecessary to consider the judge's finding, exceptedto by the Respondent, that an unlawful promise of benefits occurred
in an incident involving employees Robert Jones and Mario Do-
mingo and Supervisor Daniel Adkins. This violation found by the
judge would be cumulative of other unfair labor practices we are af-
firming and would not affect the remedy and Order in this case.We find more than adequate evidence of union animus on the partof the Respondent, but in reaching that conclusion we do not rely
on the judge's findings that Plant Manager Donald Purdee told em-
ployee Maxine Ezekiel that the presence of the Union was an obsta-
cle to the sale of the Respondent's High Point facility, or that the
Respondent's practice of maintaining supplies of dues-checkoff de-
authorization cards in supervisors' offices demonstrated bias in favor
of antiunion employees' sympathies. In addition, in finding that the
Respondent acquiesced in antiunion employees' violations of plant
rules in their solicitation of other employees for union decertifica-
tion, we find it unnecessary to rely on the judge's findings that em-
ployee Robert Jones, in the presence of Supervisor Jacob Beal, solic-
ited employee Abdul Awan while Awan was working, and that Jones
solicited employees in employee Ezekiel's work area in the presence
of a supervisor named ``Kumar.''3In its exceptions, the Respondent contends that the 8(a)(5) failureto process air-quality grievances found by the judge was neither al-
leged in the complaint nor sufficiently litigated. We find it unneces-
sary to consider this unfair labor practice found by the judge because
the bargaining order we are adopting to remedy the Respondent'sunlawful withdrawal of recognition is broad enough to rectify any
transgressions concerning contractual grievances which should have
been processed pursuant to the parties' collective-bargaining relation-
ship.4Both the Respondent and the Union except to the judge's identi-fication of ``Don Prady'' as the supervisor who issued unlawful dis-
ciplinary warnings to employees Knox Quick and Charles McDon-
ald. Although there are uncorrected references in the testimony of
McDonald and Quick to ``Prady'' as their supervisor, the record as
a whole clearly supports the Respondent's and the Union's conten-
tion that ``Prady'' is in fact Plant Manager Donald Purdee. Accord-
ingly, we correct this error and find it unnecessary to rely on fn. 7
of the judge's decision.5We will modify par. 1(d) of the judge's Order to make it consist-ent with his finding that the Respondent engaged in unlawful dispar-
ate treatment of prounion employees in enforcing its plant rules.Highland Yarn Mills, Inc. and Amalgamated Cloth-ing and Textile Workers Union, AFL±CIO±
CLC. Cases 11±CA±14814 and 11±CA±14868November 23, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn May 11, 1993, Administrative Law Judge RobertA. Gritta issued the attached decision. The Respondent
and the Charging Party Union each filed exceptions
and supporting briefs.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions1and briefs and has decided to affirm the judge's rul-
ings, findings,2and conclusions as modified3and clari-fied4below, and to adopt the recommended Order asmodified.5Overall, the judge found that, in the context of theRespondent's attempted sale of its unionized High
Point, North Carolina textile plant and a concurrent
campaign by certain employees to decertify the Union
as collective-bargaining representative, the Respondent
engaged in 8(a)(3) discrimination in several instances,
violated Section 8(a)(5) by its withdrawal of recogni-
tion of the Union, and violated Section 8(a)(1) in a
multitude of incidents, including several disparate ap-
plications of its plant rules in favor of antiunion em-
ployees and to the detriment of prounion employees.The judge specifically found, inter alia, that the Re-spondent interfered with employees' Section 7 rights
when Supervisor Jacob Beal arbitrarily prohibited em-
ployees from discussing union matters in a nonworking
area of the plant. Thus, pursuant to the credited testi-
mony of both employee Florence Hill, the Union's re-
cording secretary and a shop steward, and employee
Mabel Queen, the judge found that in late October
1991 Hill and Queen spoke to employee Ronnie
Easterling in a nonworking areaÐthe ``spare floor''Ð
concerning a pending contractual grievance. Easterling
had just exited from Supervisor Beal's office. As the
three talked, Beal emerged from his office and told
Hill that union business could not be conducted on the
spare floor, that such business must be discussed ``out-
side,'' i.e., outside the plant. After some further brief
discussion with Beal, the employees dispersed.In light of the Respondent's exceptions to the find-ing of this 8(a)(1) violation, we note the following ad-
ditional facts established by the credited testimony.
According to Hill's testimony, under a company rule
working employees are not allowed to take a break
during the first hour and the last hour of a shift. Hill
and Queen were off duty at the time of the incident,
while Easterling had about 20 minutes left before the
end of his shift. In addition to Beal's statement above,
he told Hill that Easterling was working and that she
would have to wait until the end of his shift to talk
with him. 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Taking account of all the relevant, credited evidenceconcerning this incident, as well as the Respondent's
other, contemporaneous unlawful conduct, we affirmthe judge's finding that the Respondent, through Beal,
violated Section 8(a)(1). To the extent that Beal told
Hill and the other two employees that union business
could not be conducted in a nonworking area, and in
fact made clear that such activity was not allowed any-
where in the plantÐwithout a hint of justification for
such a banÐhis statement was overly broad and un-
lawful. See, e.g., Cooper Tire & Rubber Co., 299NLRB 942, 947 fn. 2 (1990), affd. in relevant part 957
F.2d 1245 (5th Cir. 1992). Even assuming that Beal's
further statementÐthat Hill and Queen would have to
wait 20 minutes until Easterling finished his shiftÐ
was legitimate in the circumstances, we would still
find that his more general prohibition of union activity
was unlawful, because ``an appropriate response need
not ... sweep so broadly as to put in doubt an em-

ployee's right to engage in union solicitations pro-
tected by the Act without fear of punishment by his or
her employer.'' Albertson's Inc., 307 NLRB 787, 788fn. 6 (1992).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, High-
land Yarn Mills, Inc., High Point, North Carolina, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Insert the word ``only'' after the word ``Permit-ting'' in paragraph 1(d).2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
solicit employees to withdraw fromthe Union or to sign decertification cards.WEWILLNOT
threaten employees with more oner-ous working conditions in reprisal for filing griev-
ances.WEWILLNOT
tell employees that they have receiveddisciplinary warnings in reprisal for filing grievances.WEWILLNOT
permit only antiunion employees toengage in unrestricted movements in the plant or the
solicitation of other employees in the plant in violation
of our no-solicitation and no-distribution rules.WEWILLNOT
engage in surveillance of the move-ments of union sympathizers or solicit employees to
engage in the surveillance of the movements of union
sympathizers.WEWILLNOT
tell employees that the movements ofunion sympathizers in the plant are the subject of com-
pany surveillance.WEWILLNOT
promise employees increases inwages, improvement in company benefits, or improve-
ments in working conditions if they abandon their sup-
port for the Union.WEWILLNOT
threaten employees with the transferof their work to nonunion plants or threaten them with
plant closure if they continue to support the Union.WEWILLNOT
threaten employees with discharge be-cause of their union sympathies or union activities.WEWILLNOT
promulgate rules prohibiting prounionemployees from engaging in conversations relating to
the Union in nonworking areas during nonworking
time and WEWILLNOT
restrict their movements, con-versations, or use of telephones in order to discourage
union activity.WEWILLNOT
discourage membership or activitieson behalf of Amalgamated Clothing and Textile Work-
ers, AFL±CIO±CLC, or any other labor organization,
by discharging employees, failing to offer them over-
time opportunities, issuing reprimands because they
have filed grievances under contractual grievance ma-
chinery, or by otherwise discriminating against them in
their hire or tenure.WEWILLNOT
refuse to recognize and bargain col-lectively with Amalgamated Clothing and Textile
Workers Union, AFL±CIO±CLC, as the exclusive col-
lective-bargaining representative of the production and
maintenance employees employed at our High Point,
North Carolina plant, or refuse to process contractual
grievances filed by the Union.WEWILLNOT
by any other means or in any othermanner interfere with, restrain, or coerce you in the
exercise of the rights guaranteed you by Section 7 of
the Act.WEWILL
offer to Manuel E. Trammel full and im-mediate reinstatement to his former or substantially
equivalent employment, without prejudice to his se-
niority or to other rights previously enjoyed, and WE 195HIGHLAND YARN MILLS1The principal docket entries in this case are as follows:Charge filed by Amalgamated Clothing and Textile WorkersUnion, AFL±CIO±CLC (the Union) against the Respondent in Case
11±CA±14814, on January 2, 1992; complaint issued against the Re-
spondent by the Regional Director, Region 11, on February 14,
1992; Respondent's answer filed on February 28, 1992; original
charge filed by the Union in Case 11±CA±14868 against the Re-spondent on February 13, 1992, and amended on March 3, 1992;
consolidated complaint issued by the Regional Director, Region 11,
against the Respondent on March 24, 1992; Respondent's answer
filed on April 7, 1992; hearing held in High Point and Winston-
Salem, North Carolina, on 10 dates between June 15 and July 26,
1992; briefs filed with me by the General Counsel, the Charging
Party, and the Respondent on or before September 30, 1992.2The Respondent admits, and I find, that it is a North Carolinacorporation which operates a manufacturing plant at High Point,
North Carolina, where it is engaged in the manufacture and sale of
yarn for textile products.During the past 12 months in the course and conduct of this busi-ness, the Respondent has received at its High Point, North Carolina
plant goods and materials valued in excess of $50,000 directly from
points and places outside the State of North Carolina. Accordingly,
Respondent is an employer engaged in commerce within the mean-
ing of Sec. 2(2), (6), and (7) of the Act.3Certain errors in the transcript have been noted and corrected.The Respondent filed a posthearing motion to correct two inadvert-
ent errors in its brief. The motion is granted.4Sundays are usually devoted to catching up on scheduled produc-tion, if any, which was not completed during the preceding week.
The regular workweek begins each Sunday evening at 11 p.m. with
the reporting of the third shift.WILLmake him and Jimmie Hill whole for any loss ofpay or benefits suffered by them by reason of the dis-
crimination found in this case, with interest.WEWILL
remove from our files any references tounlawful discharge or unlawful discipline given to any
employee and notify the employees, in writing, that
this has been done and that the discharge or discipline
will not be used against them in the future in any way.WEWILL
recognize and, on request, bargain collec-tively in good faith with Amalgamated Clothing and
Textile Workers Union, AFL±CIO±CLC as the exclu-
sive collective-bargaining representative of all produc-
tion and maintenance employees employed at our High
Point, North Carolina plant, and WEWILL
process anyand all grievances which have been filed by the Union.HIGHLANDYARNMILLS, INC.Paris Favors Jr., Esq., for the General Counsel.Thomas H. Keim Jr. and Karen M. Nassif, Esqs., ofSpartanburg, South Carolina, for the Respondent.Judith F. Buckley, Esq., of New York, New York, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEI. FINDINGSOFFACT
ROBERTA. GRITTA, Administrative Law Judge. This casecame on for hearing before me at High Point and Winston-
Salem, North Carolina, upon a consolidated unfair labor
practice complaint, issued by the Regional Director for the
Board's Region 11,1which alleges that Respondent HighlandYarn Mills, Inc.2violated Section 8(a)(1), (3), and (5) of theAct. More particularly, the consolidated complaint alleges
that the Respondent solicited employees to decertify the
Union and to withdraw from membership, threatened em-ployees with more onerous working conditions in retaliationfor filing grievances, advised employees that they had re-
ceived disciplinary warnings for filing grievances, permitted
antiunion employees to engage in unrestricted movement
throughout the plant for the purpose of soliciting other em-
ployees in violation of the Respondent's own no-solicitation,
no-distribution rule while restricting similar efforts by union
supporters, advised employees that union supporters were
subject of company surveillance and that the conversations of
union supporters were being restricted, solicited employees to
engage in surveillance of fellow employees to discourage
their union activities, promised employees benefits in order
to discourage their support for the Union, threatened employ-
ees with diversion of work to a nonunion plant, with dis-
charge, and with plant closure if they continued to support
the Union, orally promulgated a rule prohibiting union sup-
porters from engaging in conversation relating to the Union
in nonwork areas during nonworktime, restricted employee
access to a pay telephone in the plant to discourage union
support, issued warnings to employees Knox L. Quick, and
Charles H. ``Frog'' McDonald in reprisal for filing a griev-
ance, denied overtime to Jimmie Hill because of his union
activities, and discriminatorily discharged Manuel Trammel
because of his union sympathies and activities. The consoli-
dated complaint further alleges that the Respondent unlaw-
fully withdrew and withheld recognition from the Union as
the exclusive collective-bargaining representative of its pro-
duction and maintenance employees. The Respondent denies
the allegations of independent violations of Section 8(a)(1) of
the Act, asserts that it enforced a no-distribution, no-solicita-
tion rule in an even-handed manner with respect to union and
antiunion partisans alike, states that Quick and McDonald
were given disciplinary warnings because of their slowness
in performing overhauling work, and that Trammel was dis-
charged during his probationary period for unsatisfactory job
performance and insubordination. The Respondent further as-
serts that it withdrew recognition from the Union because it
had a good-faith doubt of the Union's continued majority
based on the presentation to it of cards signed by a majority
of its employees asserting that they no longer wished to be
represented by the Union. On these contentions the issues
herein were drawn.3II. THEUNFAIRLABORPRACTICESALLEGED
Since 1913 the Respondent has operated a textile mill atHigh Point, North Carolina, where it manufactures yarn from
raw cotton for use in a variety of textiles. Located at High
Point are two adjacent buildings Mill 1 and Mill 2 where ap-
proximately 320 production and maintenance employees
work around the clock on three 8-hour shifts, often 6 or 7
days a week.4The Respondent is a wholly owned subsidiaryof TEXFI Industries, an organization which also owns an-
other textile mill 125 miles away at Bladensboro, North
Carolina. The High Point employees have been represented 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5There are three classes of overhaulers, A, B, and C.6This grievance was processed to the third step during the fall of1991 but was not referred to arbitration after the Respondent with-
drew recognition from the Union.7Prady did not testify in this proceeding and his failure to do sowas unexplained on the record.8Quick testified that Debty had done a poor job on the first framehe cleaned and had to spend 4 more hours on it the following day.by the Charging Party for 50 years and were covered by acollective-bargaining agreement, executed on February 12,
1990, which expired on February 10, 1992. The employees
at Bladensboro are unrepresented.In August 1991, TEXFI engaged in a corporate reorganiza-tion and announced publicly that it was interested in selling
several of its divisions in order to improve its cash position.
This offer included both the High Point and Bladensboro
mills, which are part of the same division known as the
Highland division. President John M. ``Max'' Cochran testi-
fied that he met with potential buyers and that 8 or 10
groups of prospective purchasers had made tours of the High
Point plant. In mid-November, the Respondent posted a no-
tice at the High Point plant saying that the plant had not, in
fact, been sold, and listed several reasons, including old ma-
chinery, which were inhibiting the sale. In a telephone con-
versation with Union International Representative Phillip
Cohen, Cochran told Cohen that TEXFI was interested in
selling the High Point and Bladensboro mills together, since
there was an interrelation between the two plants and both
were part of the same corporate division. He also told Cohen
that there was more buyer interest in the Bladensboro mill
than in the High Point mill because Bladensboro was not
unionized and High Point was. In his testimony in this case,
Cochran made essentially the same statement, namely that
the presence of a union at the High Point plant was an obsta-
cle to its sale. Plant Manager Donald E. Purdee told Maxine
K. Ezekiel, a winder tender on the first shift and the Union's
financial secretary, that the presence of a union at the High
Point plant was an obstacle to its sale.Shortly before the principal events in this case began totake shape, the Respondent was involved in a dispute with
two longtime employees, Quick and McDonald, an incident
which the General Counsel relies on to establish both animus
and an independent violation of the Act. McDonald, a union
member, was employed by the Respondent for a period of
42 years. He is no longer with the Company. During that pe-
riod of time, McDonald had served at various times as union
president, vice president, steward, and committeeman. For
most of those years, he was a fixer or section hand. Three
or four years ago he was promoted to the position of over-
hauler, a classification above that of fixer and one which re-
quires an employee to be capable of performing major re-
pairs on any piece of machinery in the plant. Quick was a
class A overhauler5who had been employed by the Respond-ent for a period of 10 years. He was also a member of the
Union's executive committee and had participated, from time
to time, in discussions with management incidental to the
processing of grievances. In August 1991, McDonald filed a
grievance against his supervisor, Don Prady, claiming that
Prady had violated seniority in making a job assignment to
another employee in preference to McDonald.6In September,McDonald filed a second grievance, this time against Purdee,
who had accused McDonald of malingering when he found
him in another department when McDonald was going to
fetch some rags. McDonald accused Purdee of harassment
and discrimination. On one occasion, Purdee asked employeeTeddy Charles Carter to tell him if he saw either Knox orMcDonald in the canteen before 3 p.m. On several other oc-
casions, Purdee queried Carter concerning whether McDon-
ald was staying on the job.The overhauling of a machine is long-term maintenancethat is performed on a periodic basis. It involves putting a
machine out of operation for a period of time, possibly as
long as a shift, during which time the machine is wholly or
partially disassembled, cleaned, and subjected to whatever
additional repairs the overhauler deems necessary. This activ-
ity is distinguished from ``fixing,'' which means engaging in
immediate repairs which are required when a machine ceases
to function, either partially or wholly, and which must be at-
tended to immediately. On September 18, Prady assigned
both Quick and McDonald to work together as a team over-
hauling spinning frames and drawing frames in the card
room. This job includes taking the frames apart, cleaning
them, checking for worn gears, installing new parts if re-
quired, and reassembling the frames. I credit the testimony
of both Quick and McDonald that, in the past, a two-man
team was expected to overhaul one machine per 8-hour shift.
Prady told them he wanted them to overhaul two machines
per shift and warned them that, if they failed to do so, he
would issue a warning to each of them. Quick told Prady
they would do the best they could but one frame which had
been assigned to them might take a while because it was in
bad shape. Prady reiterated that he would give them a warn-
ing if they did not meet his time requirement and added that
he would continue to give them warnings until they went
``out the door.''7While Quick and McDonald were performing their as-signed overhauling, Prady summoned Willard G. Debty, a
chute feed technician, from the card room in Mill 1 to do
some cleaning and minor overhauling on draw frames near
where Quick and McDonald were working. Contrary to
Quick, Debty testified that a single technician should be able
to overhaul one machine per day. He further testified that he
had cleaned the first machine assigned to him in 5-1/2 hours
and, on the following day, cleaned another machine in about
6 or 6-1/2 hours. He further testified that Quick and McDon-
ald were off the job from time to time. What Debty did not
know when he was given the overhauling assignment was
that he was being timed in the performance of his work.
Purdee, the plant manager, came around to inspect his work.
On the second day, Purdee instructed Debty to slow down
and to make sure that he cleaned everything on the draw
frame correctly.8He also told Debty that he wanted him todo as good or better a job than Quick and McDonald were
doing. Debty testified that, on the second job, he slowed
down and tried to find more things wrong. He ventured the
opinion that an overhaul should take about 4 hours or so but
admitted that a major overhaul, including pulling out pres-
sure rods and tubes, is a 2-day job. He noted that Purdee was
satisfied with the second job he performed.When McDonald and Quick failed to complete the over-hauling of two frames a day, Prady gave each of them a
written caution, dated September 18, 1991. Each caution was 197HIGHLAND YARN MILLS9McDonald testified that the typewritten caution placed in evi-dence was not the document he received, which was handwritten.10According to Stirwalt, Trammel objected to being assigned todoffing work and voiced his objection to the assignment by saying,
``Stop the damn spinning off.'' Stirwalt assertedly replied that he
would not stop ``spinning off.'' Trammel assertedly argued that he
had been hired as a fixer, not a doffer and, while he would accept
the assignment just given to him, the next time Stirwalt asked him
to doff, he would take his tool box and go home.11A roving tender is an individual who is assigned to operate aroving machine. Many employees, especially recent immigrants who
did not know Jones by name, described him as a tall, blond, white
American. Most of the recent immigrants who testified in this pro-
ceeding did so with the aid of an interpreter.12Of these four antiunion activists, only Akers testified in this pro-ceeding.signed by Purdee and witnessed by Union Steward MichaelA. Pearson. Each was the first written caution that either em-
ployee had received during their entire service with the Com-
pany. The written cautions were identical in language and
read:Reason for warning: Job PerformanceYou are being issued this written caution for viola-tion of Article XVII Exhibit C Section V of our con-
tractÐJob Performance. Each employee is expected to
give their best effort and to perform according to pre-
scribed and acceptable levels of efficiency. Your job
performance has been unsatisfactory with failure to per-
form according to acceptable levels of performance. If
your job performance does not improve, further dis-
ciplinary action shall be taken.9The two employees first talked with their shop stewardand then approached Cochran to complain. Cochran said that
it was a fixer's job to do what Prady had ordered them to
do. Quick replied that Cochran should get Prady off his back
or he would get him off it. Cochran agreed to look into the
matter and speak with Prady. When Cochran spoke with the
two men again, he said that Prady had done this because of
McDonald's grievances. McDonald replied that, if this were
so, he would drop the grievances he had filed against Prady.
Following up on McDonald's offer, Cochran went back to
talk with Prady a second time. In a second conversation with
Quick and McDonald, Cochran then told them that Prady had
issued these cautions because he was upset about a personal
matter involving a health problem in his family. Again
McDonald stated that he would drop the grievances he had
filed. This was the end of the discussion between these par-
ties. Quick and McDonald also filed a grievance concerning
these written cautions, but the record is silent as to whether
those grievances were ever adjusted. Quick testified that he
had been assigned thereafter to overhauling frames and had
done only one per day per team without incurring any addi-
tional discipline. Manuel E. Trammel was an experienced
cotton mill employee when he applied for a job with the Re-
spondent in September 1991. He had worked about 12 years
as a fixer at Dacotah, another mill in the region. At his inter-
view, he was told that there was a union at the plant and that
he could join it or not. As part of the hiring process, Tram-
mel was given a breathing test. He scored 64 percent on the
breathing machine, in contrast to the required 70 or 75 per-
cent, but the secretary in the personnel office threw the score
sheet in the wastebasket and went on to administer a drug
test. After passing the drug test, Trammel was hired and put
to work on the third shift that evening under the supervision
of David L. Stirwalt. Trammel was acquainted with another
third-shift supervisor, Jacob Beal, whom he met at Dacotah.
He asked Beal how he liked the Respondent's plant. Beal re-
plied that he liked it except for the fact that there was a
union in the plant. Trammel told Beal that he favored the
idea of a union and was going to join after his 45-day proba-
tionary period was completed.During his probationary period, Trammel was given an in-creasing amount of work by Stirwalt. He was hired as a fixerbut was assigned to doffing, spinning, pulling frames, weigh-ing yarn, and other tasks. Trammel denies complaining about
being overworked but Stirwalt, whom I discredit, testified
that Trammel was terminated for poor job performance.10OnOctober 25, a few days before his probationary period was
completed, Trammel was told by Stirwalt not to punch in be-
cause his job had been ``taken care of .... We 
have foundsome problem with your breathing .... We 
are going tohave to let you go.'' Trammel had been given no cautions,
reprimands, or warnings during his probationary period. On
one occasion, he told Stirwalt that ``I could run this sec-
tion,'' and Stirwalt replied, ``I know you can.'' Trammel was
also not given a termination slip. However, at the hearing,
the Respondent produced a termination slip, entitled ``Sepa-
ration History,'' signed by Stirwalt on October 26, 1991,
which stated, as a reason for Trammel's separation, that he
had an ``unsatisfactory job performance and poor attitude
while on his probationary period.'' The form also contained
a printed question, ``Is this employee a trouble maker?''
Stirwalt filled in the reply, ``Yes.''Late in October 1991, Robert Jones, a third-shift rovingtender in the carding room in Mill 2, began to collect signa-tures on a petition to decertify the Union.11Initially, Jonescollected signatures on a petition contained in a notebook.
About November 17, he changed his procedure and started
collecting signatures on 3-by-5 inch cards containing a print-
ed statement which read:AS AN EMPLOYEE OF HIGHLAND YARN MILLSINC. I NO LONGER WANT TO BE REPRESENTED
BY THE AMALGAMATED CLOTHING AND TEX-
TILE WORKERS UNION.SIGN lllllllllllDATE lllllllHe was assisted in this effort by Danny Akers, a doffer inthe spinning room in Mill 2, James Riddle, a third-shift elec-
trician, and former employee Aggrey Achi, who worked in
the card room in Mill 1.12It should be noted that a largenumber of employees at the High Point mill are either His-
panic or Asian, a term used in this case to include Koreans,
Vietnamese, Laotians, Cambodians, and East Indians. The
Respondent refused to estimate the percentages of its work
force that fell into these categories. However, of the decerti-
fication cards turned in by Jones and others to the Respond-
ent's management, about 15 bore distinctly Hispanic names
and about 50 to 60 bore distinctly Asian names. 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13The plant rule was 10 minutes, although some testimony in therecord suggested that a 5-minute limitation on early punching in was
in place.14After Chriscoe's complaint to Hulsey, Jones continued his ef-forts, speaking with employees Jim Montlieu and Nathanial Bow-
man.Most, if not all, of the cards solicited by Jones and his as-sociates were signed at the plant. The Respondent has had
in place a longstanding no-solicitation, no-distribution rule,
as well as other plant rules whose application by the Re-
spondent during the decertification effort was a subject of
considerable dispute in this proceeding. These rules read as
follows:III. Rules of Conduct....B. Violation of conduct rules listed below are consid-ered to be serious acts and the acts are not permitted.
Violation of conduct rules will be combined with viola-
tions of safety rules in Section IV-A for the purpose of
discipline. Violation or combinations of violations is
ground for a written caution for a first offense, a writ-
ten warning for a second offense, a final written warn-
ing for the third offense, and immediate discharge for
cause for a fourth offense within twelve (12) months
from the time a written caution is issued for a first of-
fense.Each rule violation in this section, Section III-B, willbe purged from Company records twelve (12) months
from the time of a violation thereby the rule violation
purged will no longer be considered when determining
combinations of violations for the purpose of discipline.....2. Solicitation or DistributionSolicitation by employees on Company property dur-ing work time, distribution of literature by employees
on Company property in work areas and distribution of
literature by employees on Company property in non-
working areas during working time.....4. Leaving the Department Without PermissionEmployees shall not leave their department duringworking hours without permission of their Supervisor.
Employees are not to visit the parking lot without the
specific prior approval of the Supervisor.....6. Loafing or Lack of Application on the JobLoafing or lack of application on the job includingvisiting, stopping off before the end of the shift or in-
tentionally curtailing production before the end of the
shift.....10. Unauthorized or Excessive BreaksTaking other than scheduled breaks or taking exces-sive time on breaks. Each employee is allowed use of
the canteen area during each scheduled shift for one (1)
ten (10) minute break to be taken during the early por-
tion of the shift, one (1) fifteen (15) minute break for
lunch, and one (1) ten (10) minute break to be taken
during the latter portion of the shift. Each twelve (12)
hour employee will be allowed an extra ten (10) minutebreak. No employee will be allowed the use of the can-teen the first and last hour of the shift.The canteens and the smoking areas adjacent to them are rec-ognized nonworking areas. A dispute arose in the record as
to whether certain other locations where solicitations may
have taken place were nonworking areas. Employees who
operate machines, such as spinning machines do not take
breaks at fixed times but are allowed to leave their machines
for this purpose if their machines are running well. Con-
versely, if there is a problem, employees are supposed to re-
main at their machines until the problem is resolved. Mainte-
nance employees, such as carpenters and overhaulers, have
no fixed departmental location and work in various parts of
the plant, as assigned. Employees, especially those on second
and third shifts, often arrive at the plant early and have cof-
fee in the canteen or otherwise occupy themselves in non-
working areas. Employees are not supposed to punch in more
than 10 minutes in advance of their respective shift13nor arethey supposed to go to their duty stations in advance of the
beginning of the shift, since their machines are still being
tended by other employees on the outgoing shift. However,
production employees work on an incentive basis and it is
not uncommon for them to make preparations for their shift
before its scheduled beginning hour, in order that they might
get a ``running start'' to enhance their incentive earnings.On or about November 19, George Chriscoe, a rovingtechnician in the spinning room, saw Jones come into his de-
partment and speak with several employees on their job. He
had white cards with him as he spoke. One employee Jones
spoke with concerning the signing of a card was Billy
Messier, Jones' nephew. Chriscoe, a shop steward, checked
behind Jones and learned that he was passing out decertifica-
tion cards. He went to his supervisor, J. T. Hulsey, and com-
plained to Hulsey that Jones was violating the contract by
passing out cards on the job. He told Hulsey that he wanted
it stopped. Hulsey replied that he did not know if Jones was
in fact in violation of the contract and that he would have
to call Purdee to find out.14Chriscoe then reported this activ-ity to Jimmie Hill, the union president and a section man inthe spinning department. Hill suggested that they bring the
matter to Purdee's attention and went to Purdee's office to
do so. Hill showed Purdee a card which Chriscoe had ob-
tained. Purdee replied that he would take care of the matter
and have it stopped. Chriscoe testified credibly of a later in-
stance when Jones, an employee assigned to another depart-
ment on another shift, spent about 45 minutes in Chriscoe's
department talking with employees. Finally Hulsey went up
to Jones, spoke to him, and Jones left.Purdee held a meeting with second-shift supervisors afterreceiving this complaint and reminded them about the Com-
pany's no-solicitation rule. He had no further meetings to see
if his reminder was being implemented. The complaint which
Purdee received mentioned the names of specific card solici-
tors, including Jones, Akers, and Riddle. The record reflects 199HIGHLAND YARN MILLS15I credit corroborated testimony to the effect that several monthsbefore this event, pay phones were installed near the canteens for
the use of employees and that no restriction, written or oral, had ever
been placed on their use. It was the custom, especially among
women employees, to make and receive phone calls to and from
their children and from babysitters.Purdee testified that the Company asked employees to confinetelephone use to breaktimes. However, as noted elsewhere, there are
no scheduled breaks and employees are free to take breaks whenever
their machines are operating without problem. To use Purdee's ex-
pression, ``we're lenient'' on the use of the telephone.16About 2 months earlier, Hill had filed a grievance on Gann'sbehalf.17Her testimony in this regard was corroborated.18Queen also testified that the Company never had a rule thatprohibited employees from talking with each other and that spinners
frequently spoke with each other on the job.19Akers was described as a short, stocky man with a close beard.that they continued to solicit cards from employees atworkstations as well as at canteens during breaks. None were
given any written warnings or cautions, although Purdee tes-
tified that they were cautioned. I discredit this testimony.
Akers testified that Stirwalt spoke to him about leaving the
winding room without permission but he did not say any-
thing in the course of this instruction about card solicitation.
There is no other testimony in the record about card solici-
tors being cautioned about their activities.On November 19, shortly after the effort to obtain signa-tures on the decertification cards began, Florence Hill, a spe-
cialized cleaner who worked on the second shift in spinning
room number 2, heard that Robert Jones, a third-shift em-
ployee from the carding room, was passing out decertifica-
tion cards to technicians in the winding room. Hill was a
steward and the Union's recording secretary. About 4:30
p.m., Hill, in the presence of her husband, Jimmie Hill, went
to a pay phone located near the canteen, phoned Cohen, and
reported to him that antiunion employees were going about
the plant soliciting decertification cards on the job and were
telling employees that because of the Union the High Point
plant was not being sold. Purdee saw her make the phone
call, told her to hang up, and instructed her not to make any
more phone calls until the end of her shift at 11 p.m.15Cohen phoned Cochran, the company president, informed
him about the in-plant solicitation effort, and insisted that
Cochran was responsible for what was going on because, in
Cohen's stated opinion, a widespread coordinated solicitation
drive of this kind was not a coincidence. Purdee testified that
the Company asked employees to confine telephone use to
breaktimes. However, as noted elsewhere, there are no sched-
uled breaks and employees are free to take breaks whenever
their machines are operating without a problem. To use
Purdee's expression, ``we're very lenient'' on the use of the
telephone.Hill credibly testified that at or about this same time shenoticed that Jones was speaking to a second-shift winder at
her machine and was offering her a decertification card while
she was working. The winder in question declined to accept
the card. Perronoski ``Perry'' Young, the winding room su-
pervisor on the second shift, was standing about 10 feet from
these employees as they were conversing. On another occa-
sion, at the change of shifts, Hill spoke with Ora Deon Gann,
an oncoming third-shift spinner, as the two women passed
each other in the alley between the machines. She was in the
habit of exchanging pleasantries with Gann as they passed
each other during shift change.16Second-Shift SupervisorDavid L. Stirwalt met Hill at the end of the alley between
the machines, told her to punch her timecard, and orderedher out of the plant. He also told Gann to get to her job.At the beginning of Hill's next shift, Stirwalt met Hill and
her husband at the timeclock as they were punching in and
again told Hill that she was not permitted to remain in the
mill after the end of her shift at 11 p.m. He reported his ear-
lier admonition that she leave the plant immediately at the
end of her shift. This is the first time during her employment
that Stirwalt had ever spoken to Hill on this subject.Hill also testified credibly of another oral warning givento her late in October by Jacob Beal, a third-shift supervisor
in the card room. In the company of employee Mabel Queen,
an employee in the spinning room, Hill was walking past
Beal's office and noticed that employee Ronnie Easterling
and two other employees were in Beal's office. Hill had filed
a grievance which was scheduled for a meeting the following
week and needed Easterling as a witness. She waited with
Queen at a water fountain next to a bulletin board in an area
known as the spare floor for Easterling to emerge from his
meeting in Beal's office. When Easterling left the office, she
called him over to the drinking fountain and reminded him
that she needed him to be present at the grievance meeting
the following Wednesday, whereupon Beal came out of his
office and told Hill that she could not conduct union business
on the spare floor. He told Hill she would have to discuss
union business ``outside.'' Queen accused Beal of picking on
Easterling, adding that Easterling always liked to talk with
the ladies when he passed them in the Mill. Beal said he was
aware of Easterling's habit in this regard. The spare floor
where they were standing is a passageway used by employ-
ees to walk from one department to another. Hill credibly
testified that employees regularly conversed when they met
each other in this area,17and Queen, a 42-year veteran at theHigh Point plant, supported this comment.18Hill recounted several other instances in which proponentsof decertification solicited support from employees during
working time. On or about November 26, Danny Akers, a
third-shift employee, was brought into the spinning depart-
ment on second shift to train doffers.19He was seen with de-certification cards speaking with Vanida Nanthalat at her ma-
chine. According to Nanthalat, Akers asked her to sign the
card. He explained to her that the purpose of the card was
to get out of the Union. She declined to sign. Nanthalat testi-
fied that her supervisor, Randy Feree, did not see her talk
with Akers, but Hill testified that Feree was at the next
frame over from where Akers and Nanthalat were talking.
Within a day or two of this incident, she observed Akers
talking to an Indian employee who runs slubbers in the card
room. While they were talking, the supervisor of that area,
J. T. Hulsey, walked by them, smiled, and continued on. On
another occasion, Akers began talking with Hill on the job
concerning decertification. She asked him to leave. Later, she
complained to Feree that Akers had been coming on the job
to solicit decertification cards and asked Feree to keep Akers
from doing so. I credit her testimony to the effect that she
told Feree, ``if you don't have the authority to tell him to
stay off the jobs, then call Don and and have Don ... do
 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20J. Hill was particularly incensed by these remarks and by thefrequency and ease with which decertification card solicitors went
about the plant on their errands, because, on several occasions, he
had been told by supervisors to get out of their departments while
investigating grievances, notwithstanding the fact that the contract
accorded him the right to investigate grievances at the plant.21A department manager has the responsibility for operating hisdepartment on all three shifts, as distinguished from a shift foreman
who reports to the manager but is responsible only for one shift.22Eventually the Bladensboro plant was sold but, at the time ofthe hearing in this case, the High Point plant remained the property
of TEXFI.it.'' Feree's response was, ``I do not have the authority totell Danny to stay off the job. I have been told Danny is to
come in here and do what he wants to do, and I'm not to
say anything to him, and if I do, I'll lose my job.''Jimmie Hill (J. Hill) testified that he saw Akers in thespinning room on second shift training doffers. (In November
and December, Akers was working double shifts.) On one
occasion, he passed by the smoking area, exhibited a decerti-
fication card to J. Hill, and said, ``Look here. I got one
signed.'' Hill complained both to Purdee and to Randy Feree
about Akers and other card solicitors going through the plant
collecting signatures. On another occasion, J. Hill witnessed
Jones in the winding room talking to a technician on the sec-
ond shift. Both Jones and the technician left the technician's
workplace and went up to Supervisor Young's office. Young
was not there so Jones and the other employee stayed in
Young's office about 15 minutes carrying on a discussion.
After that interval, Hill saw Young standing in the locality
watching the two men talking in his office.From time to time, Jimmie Hill, a fixer or section man inthe spinning department, was accustomed to going to his
wife's machine while she was working a spinner, whenever
he had spare time, in order to help his wife on her job. Other
employees whose wives worked at the plant did the same
thing. On December 2, Feree instructed him not to leave his
section, even to go to his wife's job. On another occasion,
Feree told Hill that he was being watched. Sometime in late
November, Hill spoke briefly with Gann at the end of his
break. For this he was orally criticized by Stirwalt. On orabout November 28, Supervisor Leviner told Hill to stay out
of his department and leave his help alone.20On December 9, the morning that the decertification cardshad been turned in to management, Earl Pearson, a fixer on
the first shift in the spinning department, reported sick.
When such absences occur, it has been the practice of the
Respondent to ask the fixer who follows the absentee in the
same section on the next shift to report early and to assume
the duties of the absentee. Normally, Hill, who follows Pear-
son in the same section, would have been called to work to
fill in. However, on this occasion, Ronald Hinson, the de-
partment manager for the spinning department in Mill 2,21phoned J. W. Demby, the first-shift fixer in another section,
and asked him to report early to take Pearson's place.
Demby did so. When Hill arrived at work at the beginning
of the second shift, he complained to Hinson and asked
Hinson why he had failed to call him in. Hinson replied that
``we are going by seniority now.'' Hill objected, saying that
the Company had never done that before. Hinson's reply
was, ``With all this mess going on, I thought it would be
best to call J. W. [Demby] in instead of you.'' Hill then
asked Hinson, ``What mess?'' but Hinson made no reply.
Hill then told Hinson he knew what Hinson meant.Ezekiel, a winder tender on the first shift and financialsecretary of the Union, noticed that employee Zeithel Yar-
borough, mother of Supervisor Keith Yarborough, was trying
to give employee Ruth Baskins a decertification card while
Baskins was working. She checked up on the conversation
and found that Baskins had in fact been solicited to sign a
decertification card but had refused to do so. In the company
of Steward Dorothy Campbell and several other employees,
Ezekiel reported this incident to Plant Manager Patsy
Whittington. First they asked Whittington if she was aware
of the decertification effort; Whittington said no. Ezekiel
then asked Whittington why people were going around the
plant trying to get people out of the Union. Whittington re-
plied that she did not know but stated that ``if the Union
members can go around and try to get people in the Union,
then other people have got a right to try to get people out
of the Union.'' Ezekiel and the others insisted that they did
not do so. They then asked Whittington if the Company was
for sale. She replied that it was for sale and that they had
plenty of offers for the Bladensboro plant but none for the
plant at High Point. She mentioned that one of the reasons
for the fact that they had no offers for the High Point plant
was the presence of a union in the plant. Whittington took
no action as a result of their complaint. Later the same day,
Ezekiel saw Jones passing out cards both in the canteen and
elsewhere in the plant. One such observation involved Jones
talking to an employee, identified only as Billy, in the wind-
ing room. Billy initially refused to sign. Jones then went into
the canteen, got a pencil, and brought it back to Billy, who
then signed a card. Billy later told Ezekiel that he had signed
the card because Jones kept pressuring him. There is no evi-
dence that a supervisor witnessed this incident. Jones, a spin-
ning department employee, also approached Ezekiel at her
workstation. When she asked him what he was doing, Jones
handed her a card. She asked Jones whether he was trying
to get people to leave the Union. At this point, a supervisor,
identified in the record only as Kumar, told Jones, ``She's
the Union. She's the Union,'' so Jones went on his way.The Respondent posted notice in the plant to the effectthat the plant was for sale and that the Company was at-
tempting to sell the High Point and Bladensboro plants as a
package.22The notice stated that the Company was havingdifficulty in selling the High Point plant because of the age
of the machinery therein.Two weeks after the Company withdrew recognition fromthe Union, it held its annual Christmas party. Ezekiel spoke
with Cochran just before the luncheon and asked him just
who was in the majority which the Company relied upon in
withdrawing recognition. Cochran's reply was that he was
sure that he could find a decertification card for her to sign
if she wanted to do so. He noted that it was actually too late
to sign but, if she really wanted to sign a card, she could.
Ezekiel told him that she did not want to sign a card but just
wanted to know who composed the majority of the card sign-
ers upon which the Company was relying for the action it
took.On or about November 19, Juan Torres, a section fixer andshop steward in the spinning room of Mill 1, went to the of- 201HIGHLAND YARN MILLS23The consolidated complaint was amended at the hearing to in-clude Adkins' name.24Torres' testimony was corroborated by Freedle.25Torres' testimony in this regard was corroborated by Bowman.26Chriscoe testified that earlier in the year Hulsey had told himthat if he left the work area he would fire him. He also noted that
other employees had received reprimands for going into another de-
partment without obtaining their supervisor's permission.27It is a company rule that no literature may be posted in the millwithout company approval.fice of Daniel W. Adkins, the supervisor in that department,to file a grievance concerning air quality in the plant. It was
one of several grievances which were being filed at that time
by the Union concerning this subject. Adkins response to
Torres was that there was nothing that the Union could do
about the problem. He went on to say that if there was no
union in the plant the air quality would be better and the em-
ployees would be making more money because the Company
would not have to negotiate about this matter.23He com-plained that the Union was trying to run the Company. A
few days later, Torres was back in Adkins' office to file an-
other grievance, this time about work assignments. On this
occasion, Adkins told Torres that he ought to get out of the
Union and that he would receive the same treatment if he
did. On the same day, he again spoke with Torres in the
breakroom. On this occasion, Adkins said that the Company
was going to shut down if it did not sell the plant and stated
further that the Company could not sell the plant because of
the presence of the Union.Early in December, before the decertification cards hadbeen turned in, Adkins had occasion to speak with Torres in
the presence of Torres' girlfriend, Charlynn Freedle. He
called Torres a loser, stated that he would never amount to
anything, and asserted that he had no hope of victory be-
cause the Union was going out.24Adkins also said that thesolicitors already had enough cards to get rid of the Union.
Adkins told Torres that but for the Union, Torres would have
been fired and that someday, after the Union was out, the
Company was going to get rid of some people. He specifi-
cally mentioned the name of employee George Campbell, a
former vice president of the Union.A few days later, Torres had a conversation with anothersupervisor concerning the Union. He was in the office of
Leon Barker, the third-shift foreman in the spinning depart-
ment, along with employees John Bray and Alex F. ``Tom''
Bowman. Barker told Torres that he should sign a card to
get out of the Union because the Union was going out. Bark-
er added that once the Union was out the plant would be a
better place to work.25Torres replied that he was a memberof the Union because he had been mistreated in many dif-
ferent ways, including being given more work to do than
others. Barker replied that the Company did not need a union
and could take care of its problems on its own. He then went
on to say that the Company was going to get rid of some
union supporters once the Union was out and that it would
be hard for any of them to find a job because of their past
union membership. He summed up his advice by saying, ``If
I saw a storm coming, I would get out of the way.'' On an-
other occasion in the canteen in Mill 1 next to the spinning
department, Barker made another statement about the Union
in the presence of Torres and employees Katherine McCarn
and Teresa Leach. At that time he said that the plant would
shut down because of the Union.Late in November, Chriscoe was present when SupervisorLarry Feree, the manager of the warehouse, was discussing
the Union with the yard crew as they gathered about the re-
ceiving dock. Larry Feree told the crew that the Companywas shifting work to the Bladensboro plant because it wasnonunion and because the roof leaked at the High Point
plant. He also informed them that the Company was putting
new machinery in the Bladensboro plant and that it could not
sell the High Point plant because of the Union. He stated fur-
ther that the Company was going to keep the Bladensboro
plant and close the High Point plant. Chriscoe challenged
this statement, going so far as to say that Feree was lying.
He argued that if the Union went out and Purdee got control
of the plant the employees would be in worse shape than at
present, and he denied Feree's statement that the Union was
the reason that the Company was putting more money into
the Bladensboro plant, asserting that the Company wanted to
sell the Bladensboro plant as well as the one at High Point.Chriscoe credibly recounted another instance when Akers,a doffer in the spinning room, came into the carding room
and asked employee Robert Carter, while Carter was work-
ing, to sign a card. Chriscoe observed that Hulsey was in his
office when this occurred and that the entire carding room
was visible from Halsey's office.26Chriscoe credibly testi-fied that, sometime in November, he noticed some unidenti-
fied antiunion literature posted in the canteen. Other copies
were lying about on tables. The flyer read:WHO IS BEING FOOLED?Sure we got a 4-1/2 raise.We also got it about 30 days after BLADENBORO[sic] got theirs and they don't have a union. That's not
all. How much more could we have gotten if the union
had accepted ``THE QUALITY BONUS PLAN'' that
we heard the company wanted to initiate? Why doesn't
the Union let us decide if we want to make more
money? They tell us that they are filing grievances to
help us.THEY SURE ARE!1. Like the one they filed against a man getting apay increase.2. The one they filed because one of theirSTOOGES did not get a birthday cake.3. And many other meaning less grievances filedagainst fellow employees.Chriscoe tore up the flyers he saw lying on the table andasked Purdee if he knew about them. Purdee insisted that
Chriscoe not bother these papers because they were company
papers. Chriscoe replied that Purdee should not leave them
about where Chriscoe could get his hands on them or they
would be thrown away.27In late November, Teresa Ann Julian, a spinner on the sec-ond shift and a shop steward, filed a grievance in conjunc-
tion with Ranita Bennett about the air quality in the plant.
Part of the remedy requested was that the Company devote
more time to cleaning the facility. They met informally with
Barker in his office along with other employees on their 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
28The employees on one shift engaged in cleanup activities eachweek, blowing cotton dust off frames and cleaning other parts of the
machines. Formerly they spent 8 hours doing cleanup work; this had
been reduced to 3 hours.29Carter testified in general terms that he regularly saw employeesfrom other departments come into his working area to solicit decerti-
fication cards from employees at their workstations. He specifically
recounted that he saw Akers talking to winders while they were
working.30Former employee Gann testified that she once approached hersupervisor, Stirwalt, to ask him how to go about joining the Union.
Stirwalt's reply was to refer her to her shop steward, saying that the
steward had all the necessary information about union membership.31Carter's description of this event was corroborated by T.Craddock, both of whom were credible witnesses.shift. Barker rejected the grievance, at Purdee's direction,stating to the grievants that their complaint was not worth
anything because it had not been signed in his personal pres-
ence. He told them that the company rule requiring employ-
ees to wear dust masks 2 hours a day was the State's idea
but the Company could require employees to wear masks
throughout their shift if it wanted to. Barker told Julian to
stop talking union on the plant floor or signing up employees
on the job or he would fire her. Effie Meban, one of the em-
ployees in this group, asked Barker if they could sign a new
air quality grievance in front of him, since the other griev-
ance was deemed to be defective because of this procedural
problem. Barker replied that they could but, if they did, he
would make them wear dust masks 8 hours a day, so they
left the office without signing a new grievance.28Sometime in November, employee Teddy Charles Carterwent to Purdee's office to talk about the Union. He ex-
pressed concern that feelings were running high in the plant
about the Union and suggested to Purdee that someone might
get hurt. Purdee's reply was that he thought that Jones could
take care of Jimmie Hill (J. Hill). Purdee then went on to
ask Carter if J. Hill was staying on his job. Carter replied
that as far as he knew Hill was doing so. Purdee then re-
marked that he had supervisors watching Hill to make sure
that Hill did not leave his department.29Thereafter, Purdeeasked Carter on several occasions whether he had seen Hill
leaving his department.A few days later, Carter was having a cup of coffee inWhittington's office. He mentioned to her the conversation
that he had with Purdee, whereupon Whittington also asked
him if Jimmie Hill was staying on his job. She also asked
Carter if he had signed a deauthorization form, which per-
mits the Company to cease deducting union dues from the
paycheck of an employee who has executed a checkoff au-
thorization. Carter said that he had not done so. Whittington
told him that in order to stop the deduction dues he would
have to do so. The Company provides such forms and keeps
them in supervisors' offices. They read:HIGHLAND COTTON MILLS, INC.DATE lllllllPLEASE DO NOT DEDUCT ANY MORE UNIONDUESFROM MY TIME. THANK YOU.llllllllllSIGNEDWhittington asked Hinson to hand Carter a card. Hinsondid so. Carter signed and dated the card and gave it back to
them. Shortly thereafter, the dues deductions ceased.30On one occasion in late November or early December,Carter was standing in an alleyway before his shift talking
with Hinson and Whittington. Former Union Vice President
Tommy Craddock was present. Jimmie Hill was observed bythis group as he came in before his shift. He went into theMill and closed the door behind him. Whittington told
Hinson to follow Hill and see if he was talking with anyone
on the job, instructing Hinson, ``If he [Hill] is, get him off
the job.'' Shortly thereafter, Whittington told Carter that she
made those remarks to Hinson in such a way that Craddock
would hear them as well.31For some time, the Company permitted doffers to come inbefore the start of a shift to fill up their boxes before theshift began, unless the doffer on the preceding shift objected.
Late in November, Purdee took steps to stop this practice.
Carter spoke to Purdee about his action, arguing to him that
``it's not only helping Highland; it's helping us because if
we've got our stuff all ready to go to work ... we can start

out ahead instead of being behind.'' The prohibition on this
activity remained in effect for a while. Hinson suggested to
Carter to ``let it rest'' for a while. Later, doffers resumed the
practice of filling up their boxes before the start of their
shifts unless the doffer on the preceding shift voiced an ob-
jection.Carter testified credibly that he saw Akers on several occa-sions soliciting cards from winder-tenders in the winding
room. Young, the supervisor, was present but did nothing to
interfere with Akers' activities. Carter also testified credibly
that he observed an entry in a notebook kept by Hinson in
his office which stated that Jackie Chriscoe's and Sandra
Freedle's spinning jobs were to be patrolled by second- and
third-shift supervisors. Both Chriscoe and Freedle were union
supporters.In October 1991, Clarence R. Slate, a card tender on thefirst shift and a shop steward, saw Jones come into his area
just before the beginning of the first shift. He approached
employee Abdul Awan and asked him to place his signature
in a school composition book relating to the Union. Foreman
Beal was about 15 feet away from this conversation but did
not intervene. Slate approached Awan and told him not to
sign anything unless Jones explained to him what it was all
about. This event took place before decertification cards were
circulated throughout the Mill.Craddock had several conversations with Cochran in lateNovember and December concerning morale at the plant. In
one of these conversations he accused Cochran of sponsoring
the decertification drive. In one such conversation, Cochran
told Craddock that now that ``we got the Union out,'' the
Company would be able to do some things at High Point that
it had been wanting to do for some time, such as paying em-
ployees more money and improving working conditions. He
noted that the plant was deteriorating fast. He said that the
Company was going to install an incentive plan. Craddock
asked him if it was the same incentive plan that had been
discussed at the bargaining table. Cochran said it was, with 203HIGHLAND YARN MILLS32I credit C. Craddock's testimony that the area in question wasnever referred to in the plant, to her knowledge, as the fixer's room
or the tool room. There is no suggestion in the record that any work
was being performed at that location when Stirwalt was speaking to
her about soliciting a card.33Thompson had previously told Gann that she felt that she wasbeing pressured into signing a card.34I take this description to be a reference to former employeeAggrey Achi, one of the four principal activists in the decertification
effort. However, for purposes of this case, it is immaterial whether
Hope's description applied to Achi or to some other employee.35Hope's regular workstation is about 10 feet from the super-visor's office.some additions. Cochran remarked that the Union had turnedthe plan down at the bargaining table. Craddock disagreed,
saying that the Company had insisted that the incentive plan
be excluded from the grievance procedure. Again Cochran
told Craddock that when the Union was out of the plant he
would begin to see some differences in the plant.Christine Craddock, Tommy Craddock's wife, was a travelchanger on the first shift in the spinning room in Mill 2. C.
Craddock and other employees were in the habit, from time
to time, of eating lunch or smoking in what is described in
the record as the back room. They also stored their overcoats
and purses in this area and used it for breaks when the smok-
ing room or the canteen was crowded. Some tools are stored
in this area. During one such break in November 1991,
Craddock was speaking to employee Jorge Gomez about
joining the Union and was in the process of soliciting a
union designation card from him. Akers saw them having
this conversation, told them they were not supposed to be
talking union in this room, and warned them he was going
to summon a supervisor. A few minutes later, Stirwalt ap-
peared and asked them what was going on. Craddock said
she was signing up Gomez for the Union. Stirwalt told
Craddock that she was not supposed to be signing up em-
ployees in that area and could do so only in the canteen or
an adjacent smoking area. Craddock insisted to Stirwalt that
she was in a nonworking area, whereupon Stirwalt went back
to his office.32Gomez followed him into the office andbegan talking to Stirwalt. Craddock went into the office, in-
terrupted the conversation, and asked Gomez whether he still
wanted to sign up for the Union. They left the back room
and proceeded to the canteen adjacent to the winding room,
where Gomez signed a union card. On the following day,
Stirwalt told Craddock that he did not appreciate being inter-
rupted in his office when he was talking with another em-
ployee but did not issue any sort of reprimand. Craddock
credibly testified that, on another occasion, he witnessed
Akers talking with an employee Belinda Thompson for half
an hour or more at her work area.Former employee Gann, once a spinner on the third shiftin Mill 2, testified credibly that Akers spoke to her on three
or four different occasions on the job about withdrawing her
union membership. Akers voiced the opinion to her that
things would be better at the plant without the Union and
also suggested to Gann that it would be best for her to get
out of the Union because she would not have a job if she
did not do so. She testified credibly that Stirwalt was present
during some of her conversations with Akers. On one occa-
sion, in Stirwalt's presence, Akers asked her to sign a card
and voiced the opinion that she would be ``crazy'' if she did
not. On another occasion, when Gann was taking a break at
the smoking booth with Craddock, Gomez, and employee
Ann Willis, Stirwalt approached them and said he was just
trying to make sure that they were not talking union on the
job.On one occasion, sometime in November, employee JamesWillis spoke with Gann at her job for about 10 minutes con-cerning withdrawing her union membership. The two wereobserved by Stirwalt, who was standing at the end of her
frame. He did not intervene in the conversation. On another
occasion, Jones talked with Gann on the job during the late
night shift and asked her to sign a decertification card. She
refused. The conversation was witnessed by the card room
supervisor, who was escorting Jones to the plant gate.
Stirwalt was present during another conversation between
employee Belinda Thompson, Akers, and Willis, while they
were discussing whether Thompson should sign a decertifica-
tion card. The conversation took place at or near Thompson's
machine. When Gann approached the group, she told
Thompson that she should make up her own mind33and in-sisted that no one could tell her what to do. Gann then sug-
gested to Thompson that the two of them take a break. How-ever, they did not do so and Gann left the conversation.Employee James D. Hope, who runs slubbers on the thirdshift in card room 2, noticed Jones circulating a petition
sheet, contained in a notebook or writing tablet, seeking the
decertification of the Union. Jones approached Hope at the
water fountain near Hope's job and asked him to sign. Hope
refused, but Jones continued to circulate the petition among
other employees in the area. Later, Jones returned to the card
room seeking signatures on individual decertification cards.
Jones asked Hope to sign a card some time in November
when the two spoke at the smoking booth. Again Hope re-
fused.Hope was solicited to sign a decertification card by an em-ployee whom he described as ``Archie,'' an African who
works on the second shift in Mill 1.34``Archie'' approachedHope while the latter was working and asked him to sign a
card ``before they sell the plant, so we can have a job.''
``Archie'' said he thought they would but Hope disagreed.
Hope then told ``Archie'' that if the Union left the plant no
one would have a job. He asked ``Archie'' if he would guar-
antee Hope a job if he signed a card and ``Archie'' admitted
that he could not. Hope testified that ``Archie'' worked in
another department and was conducting this solicitation on a
shift different from the one on which he worked. He also tes-
tified credibly that Supervisor Beal was about 35 feet away
while ``Archie'' was talking with him.On the Sunday evening when the decertification cardswere turned into the Respondent's management, Jones ap-
proached Hope again while the latter was working and asked
him if he wanted to sign a card. He told Hope that this was
his last chance. Hope again refused. On this occasion they
were standing at the water fountain. Jones had punched out
before this conversation took place. Beal was about 10 feet
away in the supervisor's office.35Hope was in the habit of answering the telephone in thesupervisor's office if the latter was away from his desk. On
one occasion, he answered the phone and spoke with Leon, 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
36Presumably the reference was to Leon Barker, a third-shift fore-man in the spinning room in Mill 1.37The decertification card which Luangkoth signed was executedin ink but the dues revocation card mentioned by Young was signed
in pencil. Luangkoth testified that he signed both cards in the office
in Young's presence, one in ink and the other in pencil.a supervisor in Mill 1.36Leon told Hope that the Union wason the way out. Hope, who had been a union member for
about 6 years, asked Leon how he knew. Leon's only reply
was, ``You wait and see!''Juanita Guy, a specialized cleaner in Mill 1, had occasionto talk with Jones, a Mill 2 employee, as he was soliciting
decertification cards in the canteen in Mill 1. Jones showed
a card to Mario Domingo and asked him to sign. Jones told
Domingo that the Union was preventing the Company from
giving employees a raise. Supervisor Adkins was present and
watched Jones give Domingo a card. Domingo signed the
card and returned it. Jones then attempted to solicit a signa-
ture from Guy. She asked Jones where he got the card and
received no answer. Jones asked Guy how she felt about
Jimmie Hill, to which question Guy replied, ``What dif-
ference does it make?'' She then asked Jones what he was
doing in Mill 1, and Jones told her that he could go any-
where he wanted. After this conversation concluded, Jones
continued talking with employees in the smoking booth next
to the Mill 1 canteen.Phouthone Luangkoth, a Laotian employee who worked inthe yard, testified that he signed a decertification card in the
office of second-shift Winding Room Supervisor Perranoski
``Perry'' Young. At the hearing, Luangkoth testified twice,
once in English and on the second occasion with the assist-
ance of a Laotian interpreter. Because of Luangkoth's dif-
ficulty in understanding the questions put to him, I am in-
clined to rely more on the testimony of Young concerning
this event, although Young's testimony is not entirely con-
sistent with other facts in the record. Young asked
Luangkoth where his Trans Am was; Luangkoth replied that
he could not afford to drive it. Luangkoth then asked Young
how he could get out of the Union. Leroy Gray, a section
hand on the second shift, was present during his conversa-
tion. Gray told Luangkoth about the deauthorization slips
which were posted on the window pane of the office. Young
removed one of the slips and gave it to Luangkoth, who
signed it in the office assertedly with a pen which Young
furnished to him.37Young then placed the card in the Com-pany's internal mail distribution and it was forwarded to the
personnel office. Young was asked at the hearing, ``Did you
ask [Luangkoth] if he liked the Union?'' to which Young re-
plied, ``Not really.''Alex F. ``Tom'' Bowman, a doffer who was formerly onthe third shift, had occasion to speak with a third-shift super-
visor identified in the record as Jesse in the breakroom con-
cerning decertification cards. Jesse told Bowman that the
plant would be a better place to work if the Union were not
present. Bowman signed a decertification card given to him
by Riddle at Bowman's workstation. He signed it on Decem-
ber 3 in Barker's office, although Barker was not present.
Riddle explained to Bowman what the card was all about but
Bowman, who is illiterate, was unable to read it.Pheng Phommavong, a Laotian employed in the spinningroom, was solicited to sign a decertification at her
workstation by Robert, a skinny, tall white man who workedin a different section of the plant. She declined to do so.Danny, whom I take to be Danny Akers, asked her on two
different occasions, while she was working, not to be a mem-ber of the Union. She complained to her supervisor about
Akers' action in talking to her about the Union at her work-
place and asked the supervisor to stop it from happening.
Her supervisor said that he would do so.Mak Saveth, a Cambodian employee in the spinning room,acknowledged signing a decertification card given to her by
Achi at a machine in the back of her workplace. She also
wrote on the card the month when it was signed. Achi told
her to sign the card because the people in the office told
them to sign it. Achi did not read the card to her before she
signed it and Saveth does not read English. She testified at
the hearing that she did not know what she was signing.
Saveth testified without contradiction that Achi, who works
in a different part of the plant, approached a Thai employee
at her workstation and talked to her for a while about signing
a card. Achi told the employee in question that she should
sign because the ``big boss'' said that employees should
sign.Yusai Nie, a Vietnamese employee in the spinning room,signed and dated a card which was presented to him at his
workplace by Achi who worked in a different part of the
plant. Nie asked Achi why he had to sign the card. Achi re-
plied that an unnamed ``big boss'' said that everybody had
to sign. Nie testified that he could not read English well and
did not read the decertification card before signing it because
he could not translate into Vietnamese the meaning of the
English words on the card.A number of the Respondent's employees who are recentimmigrants testified with the aid of an interpreter concerning
the circumstances surrounding their signing of cards. Many
of them are either illiterate in English or read English poorly.
Somchay Sosepsaengneva, a Laotian employee, identified her
signature on a decertification card which was solicited by an
individual whom she described as a tall, white man with
brown hair who worked in another part of the plant. He said
nothing to her about the contents of the card except to ask
her to sign it. She testified that she signed the card without
knowing what it was about.Gumaro Castrellon, an Hispanic employee, identified hissignature on a decertification card. He testified that it was
solicited by Achi, described by Castrellon as ``a black man.''
Castrellon did not read the card because he cannot read
English and testified that Achi did not explain the contents
of the card to him. Castrellon discussed the card with Moises
Rico, a fellow employee. Rico suggested to Castrellon that
he sign the card because if the Union were not in the plant
the supervisors would give him more work. Rico then took
Castrellon into Adkins' office where they held a 15-minute
conversation with Adkins. Adkins told Castrellon, using Rico
as an interpreter, to sign the card so the Company could give
him more work. Adkins went on to say that the Company
would remove the lazy people from the plant and give the
work to others, adding that, if the Union remained, the Com-
pany would close the plant. Thereafter, Castrellon signed.
After signing, Castrellon then asked Torres what it was that
he had signed. Torres explained that the purpose of the card
was to get rid of the Union. Castrellon told Torres that, in
fact he wanted to be represented by the Union, so Torres
presented him with a union card, which he also signed. This 205HIGHLAND YARN MILLS38Lau T. Nguyen signed a card at or about this time. She corrobo-rated testimony concerning the holding of the meeting and added
that a Cambodian employee handed her a card which she signed.
She was reluctant to sign because her sister was a union member.
However, the Cambodian told her she had to sign so she did. Dung
My Nguyen, a former employee in the winding room, was given a
card on this occasion. She reads very little English and had difficulty
in reading a card which was presented to her at the hearing. She cor-
roborated the fact that the group of Asian employees was told at this
meeting that they had to sign cards if they wanted to keep their jobs
so most of them did. Anh N. Che, a Vietnamese employee in the
winding room, signed a card presented to her by an American em-
ployee at a meeting held with other Asian employees. He told them
that they simply had to sign. She did not understand what she was
signing so she asked a Korean employee what the cards were all
about, but the Korean employee did not know either.was 1 of about 30 or so authorization cards which the Unioncollected during this period of time in order to combat the
decertification drive. Sometime after the Respondent with-
drew recognition from the Union, Castrellon signed a dues
revocation card in Adkins' office, whereupon Adkins gave
him additional revocation cards to pass out to other employ-
ees. Castrellon has relatives working at the plant.Souk S. Keokongsky, a Laotian employee, signed a decer-tification card given to him by Akers in the restroom at the
plant. Keokongsky did not read the card before signing it,
testifying that Akers told him that the purpose of the card
was ``to keep the union or to let it go.'' He also said that
Akers told him he wanted to remove the Union from the
plant because it was becoming unpopular. Keokongsky's
ability to read English is limited. He did not in fact read the
card before signing it but testified in general terms that he
understood what it was for.Chanthana Vongprachanh, another Laotian employee,signed a decertification card given to her while she was
working by ``a tall, skinny white man named Robert.'' Three
or four other persons were present at that time. Robert,
whom I take to mean Robert Jones, said nothing to her at
the time he gave her the card. Vongprachanh is unable to
read English but signed the card because Robert and the oth-
ers were just standing around waiting for her to do so. No
one read the card to her. It contains both a printed signature
and a written one; however, the printed signature was not
placed on the card by her.Vanida Nanthalat, a Laotian employee, signed a decerti-fication card given to her by ``Robert'' in the breakroom.
She testified that ``Robert'' worked in a different part of the
plant. She did not sign it immediately and in fact did not do
so until after Akers, who also worked in the spinning room
at the time, asked her to do so. Nanthalat reads a little
English and testified that she knew that the card was de-
signed to permit employees to withdraw from the Union.I credit the corroborated testimony38of Du Thi Le, a Viet-namese employee who works in the winding room on the
second shift, that she was asked, while she was working, by
an individual named Leroy to come to a meeting in the pack-
ing room, an adjacent area where employees frequently gath-
ered for production meetings and other discussions about the
quality of their products. Several other Asian employees
were present. Supervisor Young was not in the immediate
area, although he was in his office at the time. She was told
at this meeting by a white man that the Company wanted to
buy new machinery for the plant and improve plant safetybut the Company could not afford to do so and was opposedto having employees in the Union. Another employee who
attended this meeting, Dung My Nguyen, said that the cardsolicitor said that if they wanted to keep their jobs the em-
ployees should sign the cards that were being given to them.
The text of the writing on the cards was not translated. How-
ever, all the employees present signed, even though some did
not understand English. On a later occasion, Le signed a sec-
ond card which was presented to her at her workstation. The
individual who gave her the second card, which was dated
December 7, did not read the card to her or explain what it
was all about.Ypat Nie, a Vientamese employee who works in the cardroom, signed a card which was given to him by Robert Jones
while he was taking a break. Nie does not read English.
Jones simply presented the card to him and told him that ev-
eryone had to sign it. He did not read the card to Nie before
Nie signed it.Hoa T. Son, a Vietnamese employee who worked in thespinning room, signed a card which was given to her by a
fellow employee, Ju Nom, a Cambodian in the bathroom at
the plant. Nom asked her to sign it. Nom told Son that she
thought that the owner wanted to sell the plant but, if the
Union were in the plant, he could not do so. Son read the
card but did not understand some of the language on the
card, including the statement ``no longer want,'' although
she did recognize the name of the Clothing and Textile
Workers. Earlier in the shift, Son saw Akers and another per-
son handing out cards to employees as they came to work.
She overheard Akers say to other employees that they might
not have a job if the Company could not sell the plant and
the Company could not sell the plant if the Union were still
present.Late on Sunday evening, December 8, Jones, Riddle, Achi,and Akers, the four principal solicitors of the decertification
cards, brought them to the company office and turned them
over to Purdee, who was present by prearrangement. Nor-
mally, the business office is closed during evening hours
even though the plant may be in operation. Akers handed
Purdee the cards in a brown paper bag and said, ``Merry
Christmas.''Purdee was accompanied to the plant that evening by MelHarmon, the Respondent's training director. They accepted
the cards and immediately began to pull company records to
verify the signatures on the cards against those records.
Purdee testified that they counted 201 cards in the batch
which Akers had presented. From this number, they excluded
20 which were duplicates. Of the remaining 181, they
ascertained that the signers of the cards were in fact listed
on company records as employees. They did not make any
signature comparisons with respect to most of the cards.
With regard to about 60 cards, they pulled insurance records
which contained actual signatures of employees, compared
the signatures on the cards with the signatures on the insur-
ance records, and satisfied themselves that, in those in-
stances, the card signers were the same people who had
signed insurance forms. However, Purdee admitted that he
had no qualifications as a handwriting expert. The parties ap-
pear to agree that, at that time, there were 320 production
and maintenance employees in the Respondent's bargaining
unit. 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
In anticipation of this event, Purdee had prepared twoidentical letters withdrawing recognition from the Union. The
only difference between the letters was that they bore dif-
ferent dates. At or about 1:30 a.m., on Monday, December
9, Purdee and Harmon went to the main post office in High
Point and mailed a revocation letter, signed by Purdee, to
Cohen at Cohen's Greensboro, North Carolina office. Dated
December 9, the letter read:Dear Mr. Cohen:I am writing to advise you that Highland YarnMills, Inc. has received objective evidence that a major-
ity of its employees do not wish to be represented by
Amalgamated Clothing and Textile Workers Union
AFL±CIO±CLC Local 319. Accordingly, by this letter,
Highland Yarn Mills, Inc., withdraws recognition of the
Amalgamated Clothing and Textile Workers Union,
AFL±CIO±CLC, Local 319, as the representative of its
employees at its High Point, North Carolina facility.Please be assured that Highland Yarn Mills, Inc. willcontinue to comply with the existing bargaining agree-
ment for the remainder of its term.Purdee posted copies of the letter on company bulletinboards, although the record is confused as to whether he did
so during the early morning hours of the third shift or waited
until later in the morning. The following morning Purdee no-
tified Cochran of what had transpired and personally deliv-
ered a copy of his letter to Cohen to Hill, the Local 319
president, at Hill's home.In December, the Respondent unilaterally canceled ascheduled grievance meeting on several air quality com-
plaints which had been filed throughout the plant and which
were being processed under the contractual grievance pro-
ceeding. Cohen had arrived at the plant office, where a num-
ber of employees had assembled to assist in the grievance
meeting, and was abruptly told by a receptionist that the
grievance meeting had been canceled. He learned that Coch-
ran was attending a meeting in another part of the building
so he led the group of employees, who had been waiting in
the office, to where Cochran was located. Cochran emerged
from his meeting and, when asked why the meeting had been
canceled, replied only that he had left messages to that effect
with Cohen. Cohen claimed that he had never received any
cancellation messages at his office. However, no other expla-
nation was given and the pending grievances were never dis-
cussed thereafter or processed further. On the same day,
Cohen presented the Respondent with about 30 newly signed
union authorization cards. He demanded to see the cards on
which the Respondent had premised its withdrawal of rec-
ognition and was told that he should make a written request.
Cohen made such a request and was, in fact, furnished with
copies of the decertification cards. At that time he learned
that some who had signed decertification cards had also exe-
cuted fresh authorization cards. The contract expired on Feb-
ruary 9, 1992, and the Respondent has refused to recognize
the Union thereafter.III. ANALYSISANDCONCLUSIONS
A. Respondent's Hostility to the UnionFor more than 50 years, the Charging Party had rep-resented the Respondent's production and maintenance em-
ployees at its High Point plant and had concluded with the
Respondent a series of collective-bargaining agreements
going back as far as any employee at the plant could remem-
ber. However, in the summer of 1991, the economic status
of the Respondent's parent corporation was such that it want-
ed to sell the High Point plant and several other holdings to
improve its cash flow position. It is well established in this
record that the presence of a union at the High Point plant
seriously impeded the sale of that plant and that the Re-
spondent had been told as much by several prospective pur-
chasers. One of the Respondent's corporate strategies was to
sell the High Point plant together with its nonunion plant at
Bladensboro but it was unable to do so. To many employees,
the inability of the Respondent to sell the plant was often
being portrayed as the equivalent of closing the plant. How-
ever, the Bladensboro plant was sold and, at the time of the
hearing, the High Point plant was still in production under
the same ownership.During this period of time which coincided with the solici-tation of decertification cards, the Respondent behaved to-
ward the Union and its members with marked hostility which
frequently crossed the line into illegal conduct. In the fall of
1991, the Respondent posted a notice informing employees
of its desire to sell the plant. The notice also indicated that
it was having difficulty in doing so but, instead of attributing
the problem to unionization, it blamed the Company's dif-
ficulties on the fact that the plant had a large amount of ob-
solete machinery which prospective purchasers found unat-
tractive. During the time when the events recited in this
record were taking place, several groups of would-be pur-
chasers had been given tours of the plant, so bargaining unit
employees at High Point were well aware of the Respond-
ent's intentions.While the Respondent's publicly stated position was thatold machinery prevented the sale of the plant, its private
statements often placed the onus on the Union. In a tele-
phone conversation with Cohen, Cochran said that buyers
were more interested in Bladensboro than in High Point be-
cause the former did not have a union and High Point did.
In his testimony in this proceeding, Cochran made essentially
the same statement under oath. Purdee told Ezekiel that the
presence of a union at High Point was an obstacle to any
sale. When Ezekiel and several other employees complained
to Whittington about decertification card solicitors violating
the Company's rules, Whittington told them that the Com-
pany had plenty of offers for the Bladensboro plant but none
for High Point and the reason for this difference was the
presence of a union at High Point. In a statement to em-
ployee Torres, Supervisor Adkins made a causal connection
between plant sale and plant closing. He told Torres that the
Company was going to shut the plant down if it could not
sell it and that it could not sell the plant because of the pres-
ence of the Union. Such a statement constitutes a threat to
close the plant in the event employees did not withdraw from 207HIGHLAND YARN MILLSthe Union and is a violation of Section 8(a)(1) of the Act.Later, Adkins called Torres a loser in front of Torres'
girlfriend, insisting that he had no hope of victory because
the Union was going out and that the solicitors already had
enough cards to eliminate the Union. Such a statement con-
stitutes illegal interference with union activities in violation
of Section 8(a)(1) of the Act. Adkins also told Torres that
after the Union was gone the Company was going to fire
some people, including former Union Vice President Camp-
bell. Such a statement constitutes an illegal threat in violationof Section 8(a)(1) of the Act. When Torres was discussing
an air pollution grievance with Adkins, the latter told Torres
that if there were no union in the plant, the air quality in the
plant would improve and employees would be making more
money because the Company would not have to negotiate
raises. Such a statement constitutes a promise of benefit for
withdrawing from the Union and is a violation of Section
8(a)(1) of the Act.Other supervisors also made remarks to employees whichexhibited company animus and, on some occasions, violated
the Act. Barker told employees Torres, Bray, and Bowman
that once the Union was out the plant would be a better
place in which to work. Such a statement is an illegal prom-
ise of benefits, which violates Section 8(a)(1) of the Act.
Barker went on to say that the Company was going to get
rid of some union supporters once the Union was out and
that they would have a hard time getting jobs because of
their past union membership. This statement is an illegal
threat to discharge employees because of union membership
in violation of Section 8(a)(1) of the Act and is also a threat
to blackball employees because of their union membership
and activities in violation of Section 8(a)(1) of the Act. Bark-
er's statement on this occasion, ``If I saw a storm coming,
I would get out of the way,'' is a threat of unspecified retal-
iation against employees who continue to support the Union
and is a further violation of Section 8(a)(1) of the Act. Later,
when Barker told employees McCarn and Leach that the
Company would close the plant because of the Union, the
Respondent made a threat which violated Section 8(a)(1) of
the Act.In November, several employees met informally withBarker in his office to voice a grievance about air quality in
the plant. On this occasion, Barker told their spokeswoman,
Julian, to stop talking union on the floor and stop signing up
employees there or he would fire her. This statement was a
threat to discharge in violation of Section 8(a)(1) of the Act.
When he told the assembled employees that he would make
them wear dust masks if they pursued their air quality griev-
ance, the Respondent violated Section 8(a)(1) of the Act by
threatening retribution against employees for engaging in
union and protected, concerted activities.Purdee told employee Carter that he had supervisorswatching Union President Hill to see that Hill did not leave
his department. By singling out a union official for special
treatment, the Respondent was engaging in surveillance of
the union activities of employees and demonstrating the dis-
parate treatment being accorded by the Company to union
activists in comparison with its enforcement of company
rules against antiunion solicitors. For both reasons, this state-
ment violated Section 8(a)(1) of the Act. When, on several
other occasions, Purdee asked Carter if he had seen Hillleaving his department, the Respondent was engaging in sur-veillance in violation of Section 8(a)(1) of the Act.Late in November or early December, Whittington in-structed Supervisor Hinson to follow Hill to see if Hill was
talking with anyone on the job. She instructed Hinson to get
him off the job if he was found talking to any other em-
ployee. Her reported remarks did not limit the scope of her
instruction to Hinson to watch out for union solicitation but
broadly applied to any talking, a prohibition that the Re-
spondent has never imposed in practice on any employee. By
virtue of these remarks, the Respondent was engaging in un-
lawful surveillance of the union activities of its employees in
violation of Section 8(a)(1) of the Act and was giving further
evidence of its lack of even-handedness in enforcing plant
rules.The above-recited events all took place before the submis-sion of decertification cards to Respondent's management
late on December 8. Following the withdrawal of recognition
of the Union by the Respondent, Cochran told Craddock that,
now that ``we got the union out,'' the Company would be
able to pay employees more money and improve their work-
ing conditions. He also told Craddock that the Company was
going to install an incentive plan. Such statements, made
while the Union was still the bargaining agent of the Re-
spondent's employees during the interim between withdrawal
of recognition and the termination of the contract and while
new union authorization cards were being solicited, con-
stitutes an implied promise of benefit for continued lack of
support for the Union and is a violation of Section 8(a)(1)
of the Act.On the day of the plant Christmas party, which took placeshortly after recognition was withdrawn, Ezekiel asked Coch-
ran which employees constituted the majority on which the
Respondent was relying to justify its withdrawal of recogni-
tion. Some hours later, Cochran responded to this inquiry by
going to Ezekiel's workstation and offering to supply her
with a decertification card if she wanted one. By soliciting
an employee to sign a decertification card, the Respondent
herein violated Section 8(a)(1) of the Act.In soliciting cards from fellow employees, decertificationsolicitors repeated the company theme about dire con-
sequences which would follow if the Union remained in the
plant. They employed these threats most vigorously with
Asian and Hispanic employees, although they used them on
others as well. Achi asked James D. Hope, who ran slubbers
in card room 2, to sign a card ``before they sell the plant,
so we can have a job.'' Jones told employee Mario Domingo
in the canteen in Mill 1 that the Union was preventing the
Company from giving employees a raise. Since Adkins, a su-
pervisor, was present at this conversation, which included the
actual solicitation and signing of a decertification card, and
did nothing to disavow Jones' remarks, they are plainly at-
tributable to Respondent and constitute an implied promise
that if the Union were to be removed from the plant employ-
ees would be given a raise. Such a statement is an illegal
promise of benefit which violates Section 8(a)(1) of the Act.At a meeting of a few Asian employees held in the pack-ing room, a man who fits the description of Jones told em-
ployees that the Company did not want a union because,
with a union, it could not afford the expense of buying ma-
chinery and improving plant safety. He told them that if they
wanted to keep their jobs they should sign decertification 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
39If Jones was in the spinning room talking to an employee in thatdepartment, he was either in violation of the company rule as to notcards. On another occasion, employee Hoa T. Son overheardAkers tell a group of employees that they might not have a
job if the Company could not sell the plant and it could not
sell the plant if the Union remained. Rico, a fellow employee
of Castrellon, suggested to Castrellon that he sign a decerti-
fication card tendered to him by Achi. They went to Adkins'
office, where, during an extended conversation, Adkins told
Rico and Castrellon, in the context of a discussion concern-
ing the cards, that the Company would get rid of lazy people
and transfer their work to others but, if the Union won, the
Company would close the plant. Adkins' remarks to an em-
ployee who is compensated, in part, on an incentive basis in-
volving work assignments was a promise of increased com-
pensation in the event of deunionization and an illegal threat
to close the plant in the event of continued union support by
employees. Both statements are independent violations of
Section 8(a)(1) of the Act.I conclude and find that the above threats, interference,promises of benefits, surveillance of union activities, solicita-
tion of decertification cards, and disparate enforcement of
plant rules are violations of Section 8(a)(1) of the Act.B. Disparate Application of Respondent's No-SolicitationThe Respondent has long maintained at its High Pointplant a no-solicitation, no-distribution rule forbidding such
activity during worktime or in work areas. No challenge was
levelled at the legality of these rules, which were incor-
porated into the body of the recently expired contract as Ex-
hibit C. However, the General Counsel alleges that these
rules, as well as other plant rules relating to an employee's
leaving his department without permission and employee
loafing and lack of application on the job, were disparately
enforced by company supervisors against union adherents
while being generally ignored by the Respondent in order to
permit solicitors of decertification cards to roam freely
throughout the plant as they wished, to pursue the object oftheir effort. The disparate application of a no-solicitation, no-
distribution rule vis-a-vis union and antiunion employees is
a clear violation of the Act. Deepdale General Hospital, 253NLRB 644 (1980); Reeves Rubber, 252 NLRB 134 (1980);and Standard Products Co., 281 NLRB 141 (1986). One dif-ficulty in determining in this case the existence vel non of
this type of violation is the fact, noted above, that most oper-
ating personnel do not have standard, fixed breaktimes but
are permitted to leave their machines and go to departmental
canteens and smoking areas or use pay phones located
throughout the plant whenever their machines are operating
smoothly. Conversely, employees are expected to remain at
their machines when problems arise until either they or the
fixers assigned to their shift are able to restore their ma-
chines to proper working order. Moreover, it is clear that em-
ployees have always been permitted to engage in casual con-
versations with other employees in working areas and during
working time, notwithstanding strictures contained in the
written rule against loafing and lack of application on the
job. It is also clear that the Respondent enforced its rule for-
bidding employees from leaving their departments without
supervisory permission with a fair degree of regularity, ex-
cept in the case of decertification card solicitors.The record in this case is replete with credible testimony,both of a generalized nature and involving particularized in-cidents, to support a finding that Jones, Achi, Riddle, andAkers, the solicitors of decertification cards, regularly and
routinely solicited cards, both in their own and in other de-
partments, from employees on the worktime and in the work-
ing areas of the employees who were being solicited. They
also spoke to such employees in the breakrooms and smok-
ing rooms as well, often in departments other than their own.Employees often followed the practice of arriving at workhalf an hour or even an hour early to have a cup of coffee
in breakrooms before beginning a shift. However, they were
not supposed to punch in until immediately before the begin-
ning of their assigned shift. They were expected to leave the
plant at the conclusion of their shifts. Card solicitors often
approached prospective signers who were working on dif-
ferent shifts from the ones to which the solicitors had been
assigned. Complaints by union adherents to company super-
visors about violations of company rules by decertification
card solicitors were usually met with either token responses
or no response at all.On November 19, Jones, a third-shift employee in the cardroom, solicited several cards on the second shift in the spin-
ning room. A complaint about his activity brought to the at-
tention of the supervisor, Hulsey, resulted in a bureaucratic
response that Hulsey would have to check with the front of-
fice to see if something was wrong. Jones continued solicit-
ing while union adherents J. Hill and Chriscoe carried their
complaint to the general manager. On another occasion,
Jones also came into Hulsey's department and spent about 45
minutes soliciting cards until Hulsey finally spoke with him
and he left. Departments in the High Point mill are relatively
small. Each supervisor has charge of about 20 employees,
sometimes less, so it is difficult to believe that Hulsey did
not know that Jones was in his department and did not know
what Jones was doing there. It appears that he deliberately
permitted Jones the latitude to violate the plant rules for an
extended period of time, making him stop only after Jones
was given an opportunity to complete his errand.Jones solicited cards on the second shift in the windingroom in the close proximity to Supervisor Young. Akers so-
licited a card from employee Nanthalat at her machine in the
spinning room, although it is disputed whether the supervisor
was in the locality when it took place. Two days later, Akers
was again talking with an employee on the job while Super-
visor Hulsey walked past without stopping him. On another
occasion, when Akers began to solicit a card from Union Of-
ficer Florence Hill at her machine, she complained to Super-
visor Randy Feree about the rule violation and was told by
Feree that he had no authority to prevent Akers from con-
tinuing. Feree added that he had been told that Akers could
come on his job and do anything Akers wanted to do and
that Feree was powerless to prevent it. On another occasion,
Jones went into the spinning room on the second shift and
took an employee to Supervisor Young's office, speaking
with him about 15 minutes at that location. While Young
was not present in the office during the conversation, he was
seen later outside the office, watching Jones speak at length
to another employee in an apparent violation of the company
rule prohibiting employees from leaving their department and
being in the plant during another shift.39 209HIGHLAND YARN MILLSleaving his own department without supervisory permission, or hewas carrying on this activity with the Company's express permis-
sion. In either situation, the Respondent was responsible for Jones'
actions.40In most instances, the specific recollections of the witnesses tes-tifying to these events placed them either in November or early De-
cember.When Ezekiel noticed Yarborough soliciting a card fromemployee Baskins while the latter was working, she
companied to the Plant Manager Whittington and was met
with the response that, if the Union could do so, antiunion
employees could do likewise. There is no evidence in this
record that union adherents were in fact violating the no-so-
licitation rule, and Whittington was so informed. On another
occasion, Jones was seen by Union Official Ezekiel handing
out cards at her workstation. When she questioned him, a su-
pervisor in the locality cautioned Jones that Ezekiel was part
of the Union so Jones left. Akers was seen outside his de-
partment in the carding room, soliciting a card from em-
ployee Carter while Supervisor Hulsey was in his office
within plain view of the conversation. On an earlier occasion,
Jones came in to the carding room on first shift and asked
employee Awan to sign a petition which had been written
out in the composition book which Jones initially used. Su-
pervisor Beal was within 15 feet of the conversation but said
nothing.When union officials complained about decertificationcards being signed and collected in violation of company
rules, Purdee held a meeting of certain supervisors who were
on the second and third shifts and reminded them of the rule,
saying that it should be enforced. Except as noted above,
there is no evidence that either Purdee or any supervisor dis-
ciplined or even spoke to card solicitors to enforce this rule.
Indeed, this meeting, held in response to the Union's com-
plaint, was mere tokenism on Purdee's part. It had no effect
on activity which continued to be carried on by card solici-
tors throughout the plant over a period of several weeks,
with the knowledge and tacit consent of supervisors who
simply turned a blind eye while it occurred. As no decerti-
fication cards were turned in following the submission of
cards to Purdee late on Sunday evening, December 8, I con-
clude that all of these reported instances of card solicitation
on the job took place on or before that date.40The contrast between the Respondent's attitude toward thesolicitation of decertification cards and the activity of union
supporters in the plant is dramatic. Before the withdrawal of
recognition by the Company, Stirwalt, at Akers' instigation,
directed Craddock to refrain from soliciting a union author-
ization card from Gomez in the back room near the spinning
room while both of these individuals were on break. His
statement to her that she could solicit cards only in the can-
teen or the smoking room was not only a misstatement of
the Company's rule, which proscribed only working areas,
but went beyond the limits of any restriction on solicitations
which an employer may lawfully impose. Many other parts
of a plant, such as bathrooms, parking lots, and various non-
working areas constitute appropriate locations for union ac-
tivities by employees during nonworking time. The location
where Craddock was speaking to Gomez was a storage area
which employees frequently used for breaks and lunch. There
is no evidence whatsoever that it was in fact being used oroccupied on that occasion by employees who were workingor that such activity was in any way impinging upon the per-formance of any company operation. Accordingly, by forbid-
ding solicitation of union cards in a nonworking area,Stirwalt was demonstrating company bias and disparate treat-
ment in the enforcement of its no-solicitation rule and was
extending the impact of that rule beyond its lawful limits. I
conclude and find that Stirwalt's action constitutes a viola-
tion of Section 8(a)(1) of the Act.Stirwalt again exhibited overzealousness in the enforce-ment of the company no-solicitation rule by approaching
Craddock, Gomez, and employee Ann Willis as they were
taking a break in the smoking booth. He told them that he
was just trying to make sure they were not talking union on
the job. There is no record evidence that they were discuss-
ing union matters at all, but it is immaterial if they were. In
fact, he was harassing union adherents on this occasion by
threatening to engage in the surveillance of lawful union ac-
tivities. I conclude and find that Stirwalt's conduct at the
smoking booth is a violation of Section 8(a)(1) of the Act.The practice of the Respondent in maintaining supplies ofdeauthorization cards in foremen's offices to provide
antiunion employees with easy access to the means for can-
celling their dues-checkoff authorizations, while condoning
and, in some instances, actively promoting employee efforts
to eliminate the Union from the High Point plant, further il-
lustrates its lack of evenhandedness in enforcing its own no-
solicitation rule. The record contains many other examples of
the Respondent's bias in this regard.When Hill, in the presence of her husband, phoned Cohenon November 19 from a pay phone in the plant to report the
circulation of decertification cards, she was stopped from
doing so by Purdee, who told her that she could not make
any calls until the end of her shift. In fact, employees rou-
tinely used pay phones in the plant during working hours,
both to make and receive calls, and there has never been any
restrictions on telephoning, either has a formal rule or in
practice. In fact, these phones were installed throughout the
plant to permit employees to make calls. By singling out a
union official for such a restriction while she was engaged
in union activity, the Respondent was guilty of unlawful in-
terference with union and protected concerted activities in
violation of Section 8(a)(1) of the Act and I so conclude and
find.Employees routinely exchange pleasantries at the end of ashift or while passing each other in working areas of the
mill. However, when Hill and Gann did so at the end of their
shift, Stirwalt ordered them out of the plant and repeated a
warning against talking at the beginning of the shift on the
following day. While the Company has in place a no-loafing
rule, it has never applied it in such a rigorous and exacting
manner as in this instance. It is clear that Stirwalt was pick-
ing on Hill because he suspected that as a union activist she
might be discussing a union matter with Gann rather than to
enforce a company rule. Accordingly, he was engaging in
harassment even if the two women were not in fact discuss-
ing union business at the time in question. On another occa-
sion at or about this time, Stirwalt criticized Hill for speak-
ing briefly with Gann at the end of his break. For the reasons
outlined above relating to Hill, I find that this oral reprimand
was uttered by Stirwalt because of Hill's status as union
president and not for the purpose of enforcing a company
rule. Accordingly, I conclude and find that Stirwalt's order 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
41The drinking fountain and the bulletin board are in a passage-way between two departments known as the ``spare floor.''to Hill and Gann and the later reprimand was a violation ofSection 8(a)(1) of the Act.Outside the office in the card room, Hill, in the presenceof Queen, spoke with Easterling as he emerged from Fore-
man Beal's office. At the time they were standing at a drink-
ing fountain located next to a company bulletin board, a
plainly nonworking area.41Hill's purpose in speaking withEasterling was to remind him to attend a grievance meeting
the following week. The conversation was casual and short
but Beal emerged from the office and told her that she would
have to discuss union business ``outside.'' Under Board law
and under plant rules, employees have the right to discuss
union business inside the plant so long as the discussion
takes place, as this one did, in a nonworking area, and an
employer has no right to prevent such activity from taking
place by arbitrarily designating parts of a factory as working
areas when no work is being performed in the area. By giv-
ing the employees in question this instruction, Beal was
interfering with union and protected, concerted activities and
was violating Section 8(a)(1) of the Act and I so conclude
and find.As found above, Whittington gave Supervisor Hinson in-structions to watch Hill and to stop him from talking to em-
ployees on the job. Supervisor Feree informed Hill that, in
fact, he was being watched. It is clear from this record that
the reason he was being watched was that he was the union
president. I conclude and find that the Company was engag-
ing in surveillance of Hill's actual or potential union activi-
ties, and thereby violated Section 8(a)(1) of the Act.The credited testimony does not support the allegationsthat Supervisor Young asked Luangkoth how he felt about
the Union when Luangkoth was in Young's office signing a
deauthorization slip. Accordingly, so much of the consoli-
dated complaint which alleges that the Respondent coercively
interrogated employees on this occasion must be dismissed.These many instances of exceeding the bounds of the lawand plant rules to impede union supporters from commu-
nicating with employees at the plant while tolerating and
condoning rampant and repeated violations of company rules
on the part of employees who were soliciting decertification
cards, as evidenced in this record show conclusively that Re-
spondent enforced its no-solicitation rule in a disparate man-
ner and I so conclude and find.C. The Reprimands Given to Knox L. Quick andCharles H. McDonaldBoth Quick and McDonald were experienced and skilledemployees. Each had worked many years at the High Point
plant. McDonald had been there, off and on, for 42 years,
and Quick had worked for the Respondent for 10 years. Both
had progressed, over the years, to the relatively high paid po-
sition of overhauler and both were union members. Until the
fall of 1991, neither had ever received a reprimand concern-
ing the nature or quality of their work.In August 1991, McDonald filed a grievance against hissupervisor, Prady, concerning a job assignment. In Septem-
ber, he filed a second grievance, this time against Purdee for
accusing him of malingering. These grievances were pendingin September 1991, when the events litigated herein tookplace. It is unknown if these grievances were ever resolved.Prady assigned McDonald and Quick to overhaul spinningframes and drawing frames and to work as a team. Althoughboth employees had performed this recurring maintenance
task many times, Prady told them in advance what he ex-
pected of them in terms of the number of frames to be com-
pleted in a shift. He also placed in their vicinity another em-
ployee, Debty, who was assigned to do the same work in
order to set the pace that McDonald and Quick were sup-
posed to meet. However, at the outset neither Debty,
McDonald, nor Quick were told what Debty's function was
designed to be. When, on the first day of this repair work,
Debty worked too rapidly and failed to do a satisfactory job,
he was told to slow down the following day and to do as
nearly a perfect job as possible so it could be favorably com-
pared with the work which Quick and McDonald were doing.Quick and McDonald failed to keep pace with Debty.When this happened, they were given identical written warn-
ings, which contained the further warning that ``if your job
performance does not improve, further disciplinary action
shall be taken.'' When Quick and McDonald complained to
Cochran about the warning, Cochran said he would speak
with Prady and try to straighten out the matter. When Coch-
ran returned to speak with the two employees, he told them
that Prady had given them warnings because McDonald had
filed a grievance, whereupon McDonald offered to drop the
grievance if Prady would drop the disciplinary warnings.
Cochran reported the offer to Prady, who then changed his
story to an explanation that he had given disciplinary warn-
ings to Quick and McDonald because he had been upset
about a personal family matter. Cochran reported this reply
to the employees in question.Taking reprisal against an employee by issuing a writtenwarning for filing a grievance under contractual grievance
machinery is a violation of Section 8(a)(1) and (3) of the
Act. It is immaterial whether the basis of the disciplinary
warning is or is not well founded. In this case, Prady was
setting up both McDonald and his partner, Quick, for pos-
sible discipline. To perfect this scheme, he went so far as to
assign another employee to work alongside them, performing
the same task, so that he would have a basis for proving the
validity of the warnings if they should be challenged on the
merits in a further grievance proceeding. In effect, Prady had
decided to impose discipline on these individuals before they
had committed the infractions for which the warnings were
issued.Prady's assorted reasons, reported to McDonald and Quickby Cochran, established beyond peradventure the actual rea-
son for this elaborate undertaking. The timing of the
warnings, the fact that a grievance was then pending against
Prady, and the spotless record of both employees over long
periods of employment would give rise to an inference of un-
lawful motivation. Prady's second explanation for the
warnings, namely that they were given because Prady was
personally upset over a family health matter, is an absurdity,
in that the health of Prady's family has no bearing on the
job performances of Quick and McDonald. Prady's second
explanation serves only to confirm the fact that both warn-
ings were in fact issued for retaliatory rather than for bona
fide reasons relating to job performance. By issuing discipli-
nary warnings against McDonald and Quick because 211HIGHLAND YARN MILLS42NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).McDonald had filed a grievance against the Respondentunder contractual grievance machinery is clearly discrimina-
tory and I conclude and find that Respondent has thereby
violated Section 8(a)(1) and (3) of the Act.D. The Denial of Overtime to Jimmie HillIt is necessary for fixers to be present on all shifts in caseof breakdowns which require minor repairs. When a fixer
calls in sick, it has been the custom of the Respondent to ask
the fixer in the same section of the same department on the
following shift to report early, thereby permitting him to earn
some overtime. On the first shift in the spinning department
during the morning of December 9, first-shift fixer Pearson
called in sick. According to the normal practice, the Re-
spondent would have asked Hill to come in early, finish out
that shift, and then continue his regular tour on the second
shift. December 9 was the day when the employees who cir-
culated decertification cards turned those cards in to Re-
spondent's management and when, with extraordinary speed,
Respondent's management examined the cards during a mid-
night verification session, ascertained their validity in a pe-
riod of 2 hours, and then dispatched an already prepared let-
ter to the Union withdrawing recognition. The following
morning, Purdee went to Hill's home for the purpose of
making personal delivery of a copy of the withdrawal letter.Instead of calling Hill into the plant that morning to fillin for Pearson, Foreman Hinson phoned Demby, another sec-
ond-shift fixer in a different section, and offered him the
overtime opportunity. Demby reported early for work and
filled in for the missing fixer. When Hill came to work in
the afternoon, he learned what had happened and complained
to Hinson that he should have been called to work instead
of Demby. Hinson's only explanation was ``With all this
mess going on, I thought it would be best to call J. W.
[Demby] instead of you.'' Hill asked, ``What mess?'' but re-
ceived no reply. It is clear from this abbreviated explanation
by Hinson and by the failure of the Respondent to advance
any other credible explanation for its departure from past
practice that Hill was denied an opportunity for earning over-
time in Pearson's absence because of his status as union
president. Denying Hill overtime because of his membership
in and activities on behalf of the Union is discriminatory. I
conclude and find that Respondent's action violates Section
8(a)(1) and (3) of the Act.E. The Discharge of Manuel E. TrammelTrammel was an experienced fixer and cotton mill em-ployee when he went to work for the Respondent in Septem-
ber 1991. Early on, he let the Respondent's management
know of his union sympathies and his intention to become
a union member as soon as he had completed his probation-
ary period. A few days before completing that period he was
discharged.Upon entering the service of the Respondent, Trammelwas given a mandatory breathing test which he failed. He
was hired, notwithstanding this problem. He continued to
work in the spinning department under Stirwalt at a time
when new and more aggressive leadership was being pro-
vided to the union local at the plant by the assignment of
a new International representative, and during the period of
time when the Respondent was making a determined effortto sell various plants only to experience difficulty at HighPoint because of the presence of a union. When, in late Oc-
tober, Trammel was notified of his discharge-a discharge
which took place when, as a probationary employee, he had
no redress under the contractual grievance machinery Tram-
mel was told that the reason for the discharge was his failure
to pass a test which had proved to be no obstacle to employ-
ment a few weeks earlier. Nothing was said to him by his
foreman about any work deficiency. However, on his separa-
tion notice, a document which he never received, the Re-
spondent gave a totally different reason for its action, assert-
ing that Trammel's job performance was unsatisfactory. The
document also described Trammel as having a ``poor atti-
tude'' and as being a ``trouble maker.''Trammel's separation from employment presents a case inwhich an employer, who envinced strong antiunion animus,
discharges a known union sympathizer for an assortment of
shifting reasons, saying at first that the employee had dif-
ficulty in breathing and later that his job performance was
poor. Moreover, Trammel's job performance was character-
ized by the Respondent, in writing, by two terms which have
often been found by the Board to be code words for union
activism, namely ``bad attitude'' and ``trouble maker.'' In
light of these factors, and the failure of the Respondent to
provide any credited explanation for the discharge, I con-
clude and find that the Respondent discharged Trammel be-
cause of his union sympathies and that, in so doing, it vio-
lated Section 8(a)(1) and (3) of the Act.F. The Withdrawal of Recognition of the Union bytheRespondent
Under existing Board law, the ease with which an em-ployer may terminate an existing collective-bargaining rela-
tionship with a union is vastly greater than the ease with
which a union may inaugurate one. In a host of cases liti-
gated since the landmark Supreme Court decision in GisselPacking Co.,42a union must normally demonstrate to theBoard that, in fact, it represents a majority of the employees
in a bargaining unit. If a designation card upon which it re-
lies is procured by fraud, coercion, or misrepresentation, the
card is invalid and will not be counted in determining major-
ity status. NLRB v. Cumberland Shoe Corp., 351 F.2d 917(6th Cir. 1965). Cards on which such majority status is pin-
ioned are subject to scrutiny at a hearing and, unless authen-
tication is waived, must be individually authenticated by the
signer, a witness to the signing, or by an actual comparison
with an admitted signature made by an individual qualified
to make such comparisons. In practice, litigation involving
the authentication of such cards has been detailed, exhaus-
tive, and demanding and, in such litigation, the burden of
proof to show that a card is valid rests squarely upon the one
who has proffered a card as a basis for asserting majority
status.By contrast, an employer who, at prescribed intervals, ispresented with a set of decertification cards, ostensibly
signed by employees, may withdraw recognition if it has a
reasonable basis for believing that the cards are signed by a
majority of its employees. While the standard for withdrawal
of recognition is normally quoted as being an objective one,
the purported signature of an employee on a document voic- 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ing a desire to terminate recognition is sufficient. Those prof-fering such cards to an employer need not prove that they
are in fact valid nor is the employer, in the face of a refusal-
to-bargain charge, required to shoulder any burden to estab-
lish that they were actually signed by the individual whose
name appears on the card or that they were signed in cir-
cumstances which assure their reliability. Reasonable basismay be established, under Wilshire Foam Products, 282NLRB 1137 (1987), by comparing signatures on a card with
printed employee rosters, and if the signatures match the
names of bargaining unit employees, such a comparison is
sufficient to produce a reasonable doubt of majority, regard-
less of whether the signatures are or are not actually bona
fide. By focusing on appearance rather than fact, the Board
has facilitated withdrawal of recognition and has obviated the
necessity of any inquiry by an employer in such cir-
cumstances as to whether the cards presented to it are the
product of misrepresentation, coercion, or promise of benefit,
whether by solicitors for whose conduct the employer is le-
gally accountable or by rank-and-file employees for whose
statements in procuring cards an employer is normally not
accountable. The burden of disqualifying cards is upon some-
one challenging their validity, and it is questionable whether
such a challenge, even if sustained by evidence later ad-
duced, can, under existing Board doctrine, destroy the asser-
tion of a reasonable basis, if such basis existed when rec-
ognition was withdrawn.In this instance, the Respondent received cards from fouremployee card solicitors, hastily counted them, and found
that it possessed an ostensible majority of 181 cards in a unit
of 320 employees. It made signature comparisons only of 60
of these cards and made no inquiry as to how the cards were
collected or what was said by card solicitors to fellow em-
ployees in order to obtain their signatures. Under WilshireFoam, this type of determination appears to be sufficient,even though it is clear from the evidence in this case that
many foreign-born card signers were illiterate in English and
had little or no knowledge of what they were signing, and
even though it is equally clear that employee solicitors of
these cards frequently intimidated both foreign-born and
other signers with the possibility of plant closing or loss of
work in the event that the Union remained in the plant as
their collective-bargaining representative.There are two relevant exceptions to the rule that an em-ployer may withdraw recognition from an incumbent union
on the basis of objective evidence that the union has lost its
majority status. A good-faith doubt of continued majority sta-
tus may not be asserted in a context of employer unfair labor
practices, especially if those practices are of the kind and
character which may have contributed to the union's loss of
majority. Colson Equipment, 257 NLRB 78 (1981); ChicagoMagnesium Castings Co., 256 NLRB 668 (1981); and AbbeyMedical/Abbey Rents, Inc., 264 NLRB 969 (1982). An em-ployer is also precluded from asserting such a good-faith
doubt if the decertification effort was tainted by supervisory
involvement. Choctawhatchee Electric, 274 NLRB 595(1985); Amason, Inc., 269 NLRB 750 (1984); ManhattanHospital, 280 NLRB 113 (1986). In this case, signatures ondecertification cards were collected against a background
which was replete with both animus and employer unfair
labor practices and the effort was helped along by repeated
supervisory involvement of a flagrant nature.As found above, this Respondent was guilty of imposingcompany discipline on two veteran employees because one
of them had filed a contractual grievance and was guilty of
discharging a newly hired employee because he had voiced
support for the Union. It threatened employees with the oner-
ous prospect of wearing face masks throughout their shifts if
they persisted in pressing grievances relating to air quality.
The most flagrant of its violations, as they impinged upon
the card solicitation effort, was its persistent practice of ig-noring violations of plant rules respecting solicitation on
working time and in working areas while repeatedly
harassing union supporters for either real or suspected viola-
tions of the same rules. This practice was both pervasive and
intense and sent a clear message to all employees that the
Company stood squarely behind the decertification effort. It
also served to impede and discourage any countervailing ef-
fort on the part of union supporters to preserve the standing
of their union. Supervisory threats to close the plant and to
equate the inability of the Company to find a buyer with
plant closing were highly intimidating factors in the decerti-
fication effort. Such remarks were repeated by card solicitors
with such regularity as to make them a further expression of
company policy. One supervisor threatened the transfer of
work from the plant to a nonunion facility if the Union re-
mained in the High Point plant. As found above, supervisors
suggested to employees that the Company was holding off
making improvements in wages and working conditions until
the Union was removed from the plant. Respondent placed
union officials under close surveillance, told employees that
it was doing so, and asked employees if they would help spy
on other employees who were union activists. It restricted the
conversations and movements of union supporters, including
the use of the pay phone in the plant, in order to impede
union activity and harass union sympathizers. In short, there
was nothing about the Respondent's doubt of the Union's
majority status that could in any way be characterized as
having been made in good faith. In view of the record evi-
dence supporting my prior findings and the record as a whole
I conclude and find that when the Respondent wrote its letter
of December 9 to Cohen withdrawing recognition, when it
failed and refused to discuss and process pending air quality
grievances during the interim period between withdrawal of
recognition and the expiration of the contract, as it was obli-
gated to do, and when, after the expiration of the contract,
it refused to accord further recognition to the Union as the
exclusive collective-bargaining representative of its produc-
tion and maintenance employees, it violated Section 8(a)(1)
and (5) of the Act.With regard to an issue that arose between the closing andreopening of the record, and respecting the Board's published
Rules and Regulations, I feel constrained to offer a deter-
mination. As reflected in the record, on July 15, 1992, there
was an ex-parte communication between Region 11 and the
Division of Judges concerning a prospective motion for a
deposition that I had authorized during the trial. The commu-
nication involved the regional attorney of Region 11 and the
associate chief of the Atlanta Branch of the Division of
Judges. Sometime after the communication, I received an
oral report from the associate chief. I made a written notation
of the conversation. Shortly thereafter, the associate chief
submitted a written report of the communication to me. Due
to the differing substance between the oral report and the 213HIGHLAND YARN MILLS43F. W. Woolworth Co., 90 NLRB 289 (1950).written reports I set up a conference call with all parties. Theconference call disclosed that the Respondent and the Charg-
ing Party had not authorized the regional attorney to discuss
the prospective deposition with the Division of Judges. Both
Respondent and Charging Party submitted in writing that no
authorization was given to the regional attorney.For as long as I can remember a perception has persistedamong the labor bar and some courts that the General Coun-
sel's office enjoys a favored litigant status in unfair labor
practices cases. Past Boards have issued policy directives and
amended the Board's Rules and Regulations attempting to
dispel the perception and establish standards of conduct
above reproach. It would appear that those efforts have not
been totally successful.In my view, the Board's Rules and Regulations prohibitingex-parte communications mandates that upon assignment of
a case to a particular judge for trial any communications of
a party litigant or any outsider with respect to details of the
case must be with the judge and none other.To allow otherwise is tantamount to nurturing the continu-ation of the unwanted perception and ex-parte communica-
tions ostensibly disallowed by published Rules and Regula-tions.Any conduct of the General Counsel's staff, the Board'sstaff, or the Division of Judges' staff that appears to an ob-
server as favored treatment for the General Counsel's litiga-
tor is intolerable and must be eliminated in both policy and
practice. Whether the vice, leading to suspicion of ex-parte
communications, is one of attitude or misconception it must
be eradicated.CONCLUSIONSOF
LAW1. Highland Yarn Mills, Inc. is now, and at all times mate-rial has been, an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.2. Amalgamated Clothing and Textile Workers Union,AFL±CIO±CLC is a labor organization within the meaning
of Section 2(5) of the Act.3. All production and maintenance employees employedby the Respondent at its High Point, North Carolina plant,
except executives, office personnel, shipping clerks, quality
control and fiber lab personnel, standards department person-
nel, over-the-road tractor-trailer drivers, and supervisors as
defined in the Act, constitute a unit appropriate for collective
bargaining within the meaning of Section 9(b) of the Act.4. At all times material, the Union has been the exclusivecollective-bargaining representative of the employees em-
ployed in the unit found appropriate in Conclusion of Law
3 for the purpose of collective bargaining within the meaning
of Section 9(a) of the Act.5. By withdrawing recognition from Amalgamated Cloth-ing and Textile Workers Union, AFL±CIO±CLC as the ex-
clusive collective-bargaining representative of the employees
employed in the unit found appropriate in Conclusion of Law
3; by failing and refusing to process contractual grievances
filed before recognition was withdrawn; and by failing and
refusing to recognize the Union as the exclusive collective-
bargaining representative of the employees, the Respondent
has violated Section 8(a)(5) of the Act.6. By discharging Manuel E. Trammel and by denyingovertime to Jimmie Hill because of their membership in and
activities on behalf of the Union; and by issuing reprimandsto Charles H. McDonald and Knox L. Quick because theyfiled grievances under contractual grievance machinery, the
Respondent has violated Section 8(a)(3) of the Act.7. By the acts and conduct set forth above in Conclusionsof Law 5 and 6; by soliciting employees to withdraw from
the Union and to sign decertification cards; by coercively in-
terrogating employees concerning their union sympathies; by
threatening employees with more onerous working conditions
in reprisal for filing grievances; by telling employees that
they had received disciplinary warnings in reprisal for filing
grievances; by permitting antiunion employees to violate its
no-solicitation and no-distribution rules; by engaging in sur-
veillance of the movements of union sympathizers; by solic-
iting employees to engage in the surveillance of the move-
ments of union sympathizers, and by telling employees that
the movements of union sympathizers were the subject of
company surveillance; by promising employees increases in
wages, improvements in company benefits, and improve-
ments in working conditions if they abandoned their support
for the Union; by threatening employees with transfer of
their work to nonunion plants and with plant closure if they
continued to support the Union; by threatening employees
with discharge because of their union sympathies and union
activities; by promulgating rules prohibiting prounion em-
ployees from engaging in conversations relating to the Union
in nonworking areas during nonworking time and by restrict-
ing the movements, conversations, and use of telephones in
order to discourage union activity, the Respondent has vio-
lated Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on the free flow of commerce
within the meaning of Section on 2(2), (6), and (7) of the
Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it be required
to cease and desist therefrom and to take certain affirmative
actions designed to effectuate the purposes and policies of
the Act. Since the independent violations of Section 8(a)(1)
of the Act found here are repeated and pervasive and evi-
dence on the part of this Respondent a policy of total dis-
regard for its statutory obligations, I shall recommend to theBoard a so-called broad 8(a)(1) remedy designed to suppress
any and all violations of that section of the Act. HickmottFoods, 242 NLRB 1357 (1979). The recommended Orderwill also recommend that the Respondent be required to offer
Manuel E. Trammel full and immediate reinstatement to his
former or substantially equivalent employment and to make
him and Jimmie Hill whole for any loss of earnings which
they may have sustained by reason of the discriminations
practiced against them, in accordance with the Woolworthformula,43with interest at the rate prescribed by the Tax Re-form Act of 1989 for the overpayment and underpayment of
income tax. New Horizons for the Retarded, 283 NLRB 1173(1987). The recommended Order will require the Respondent
to expunge from its personnel files any disciplinary actions
against Trammel, Quick, and McDonald which were litigated
in this proceeding and will further require it to notify those
employees that such action has been taken and that the in- 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
44If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.45If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''fractions indicated on each of these forms will not be usedas a basis for future discipline. The recommended Order will
require that the Respondent be required to complete the proc-
essing of any contractual grievances which were pending at
the time it withdrew recognition from the Union and will fur-
ther require that the Respondent recognize and bargain col-
lectively with the Union as the exclusive collective-bargain-
ing representative of its High Point employees. I will also
recommend that the Respondent be required to post the usual
notice advising its employees of their rights and of the re-
sults in this case.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended44ORDERThe Respondent, Highland Yarn Mills, Inc., High Point,North Carolina, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Soliciting employees to withdraw from the Union or tosign decertification cards.(b) Threatening employees with more onerous workingconditions in reprisal for filing grievances.(c) Telling employees that they have received disciplinarywarnings in reprisal for filing grievances.(d) Permitting antiunion employees to engage in unre-stricted movements in the plant or the solicitation of other
employees in the plant in violation of its no-solicitation and
no-distribution rules.(e) Engaging in surveillance of the movements of unionsympathizers or soliciting employees to engage in the sur-
veillance of the movements of union sympathizers.(f) Telling employees that the movements of union sym-pathizers in the plant were the subject of company surveil-
lance.(g) Promising employees increases in wages, improve-ments in company benefits, or improvements in working con-
ditions if they abandon their support for the Union.(h) Threatening employees with the transfer of their workto nonunion plants or with plant closure if they continue to
support the Union.(i) Threatening employees with discharge because of theirunion sympathies or union activities.(j) Promulgating rules prohibiting prounion employeesfrom engaging in conversations relating to the Union in non-
working areas during nonworking time or by restricting their
movements, conversations, or use of telephones in order to
discourage union activity.(k) Discouraging membership in or activities on behalf ofAmalgamated Clothing and Textile Workers Union, AFL±
CIO±CLC, or any other labor organization, by discharging
employees, failing to offer them overtime opportunities,
issuing reprimands because they have filed grievances under
contractual grievance machinery, or by otherwise discriminat-
ing against them in their hire or tenure.(l) Refusing to recognize and bargain collectively withAmalgamated Clothing and Textile Workers Union, AFL±
CIO±CLC as the exclusive collective-bargaining representa-
tive of all the production and maintenance employees em-
ployed at its High Point, North Carolina plant, or refusing to
process contractual grievances filed by the Union.(m) By any other means or in any other manner interferingwith, restraining, or coercing employees in the exercise of
rights guaranteed to them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer to Manuel E. Trammel full and immediate rein-statement to his former or substantially equivalent employ-
ment, without prejudice to his seniority or to other rights pre-
viously enjoyed, and make him and Jimmie Hill whole for
any loss of pay or benefits suffered by them by reason of
the discriminations found here, in the manner described
above in the remedy section.(b) Remove from its files any references to unlawful dis-charge or unlawful discipline given to any employee and no-
tify the employee in writing that this has been done and that
the discharges or discipline will not be used against him in
any way.(c) Recognize and, on request, bargain collectively in goodfaith with Amalgamated Clothing and Textile Workers
Union, AFL±CIO±CLC as the exclusive collective-bargaining
representative of all the production and maintenance employ-
ees employed by the Respondent at its High Point, North
Carolina plant, and process any and all grievances which
have been filed by the Union.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at the Respondent's High Point, North Carolinaplant copies of the attached notice marked ``Appendix.''45Copies of the notice, on forms provided by the Regional Di-
rector for Region 11, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places, including all places where no-
tices to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the notices
are not altered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERRECOMMENDED
that insofar as the consoli-dated complaint here alleges matters that have not been
found to be violations of the Act, the consolidated complaint
is dismissed.